Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 1 of 60



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 0:18-cv-61631-KMM

   THOMAS W. LUCZAK, Individually and On              (JURY TRIAL DEMANDED)
   Behalf of All Others Similarly Situated,

                  Plaintiff,

   vs.

   NATIONAL BEVERAGE CORP., NICK A.
   CAPORELLA, and GEORGE R. BRACKEN,

                  Defendants.

                 CONSOLIDATED AMENDED CLASS ACTION COMPLAINT

          Plaintiff Thomas W. Luczak (“Plaintiff”), individually and on behalf of all other persons

   similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

   Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

   own acts, and information and belief as to all other matters, based upon, inter alia, the investigation

   conducted by and through Plaintiff’s attorneys, which included, among other things, a review of

   the Defendants’ public documents, conference calls and announcements made by Defendants,

   United States Securities and Exchange Commission (“SEC”) filings, wire and press releases

   published by and regarding National Beverage Corp. (“National Beverage” or the “Company”),

   analysts’ reports and advisories about the Company, and information readily obtainable on the

   Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations set

   forth herein after a reasonable opportunity for discovery.

                                      NATURE OF THE ACTION
          1.      This is a federal securities class action on behalf of a class consisting of all persons

   other than Defendants who purchased or otherwise acquired National Beverage securities between

                                                     1
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 2 of 60



   July 17, 2014 through October 30, 2018, both dates inclusive (the “Class Period”), seeking to

   recover damages caused by Defendants’ violations of the federal securities laws and to pursue

   remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

   Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its top officials.

          2.      National Beverage, through its subsidiaries, develops, produces, markets, and sells

   a portfolio of flavored beverage products in North America and internationally. The Company

   offers beverages to the active and health-conscious consumers, including sparkling waters under

   the LaCroix, LaCroix Cúrate, LaCroix NiCola, and Shasta Sparkling Water brand names. It serves

   retailers, as well as various up-and-down-the-street accounts through the take-home, convenience,

   and food-service distribution channels. The Company sells and markets its products through an

   internal sales force, as well as specialized broker networks.

          3.      National Beverage was founded in 1985 and is based in Fort Lauderdale, Florida.

   National Beverage is a subsidiary of IBS Partners, Ltd. Its stock trades on the NASDAQ under

   the ticker symbol “FIZZ”. National Beverage is a family-controlled corporation with Defendant

   Caporella controlling 73.5% of the common stock. Analysts have continually criticized the

   Company’s “opaque” presentment of its financial information.

          4.      Throughout the Class Period, Defendants made materially false and misleading

   statements regarding the Company’s business, operational and compliance policies. Specifically,

   Defendants made false and/or misleading statements and/or failed to disclose that: (i) National

   Beverage’s sales claims and the supposed underlying “proprietary techniques” lacked a verifiable

   basis and were not important metrics used to determine sales; (ii) LaCroix was not 100% natural

   as the Company had claimed; (iii) Natural Beverage financial statements failed to comply with

   GAAP, primarily due to failure to make sufficient disclosures relating to the concentration of the



                                                    2
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 3 of 60



   Company’s revenues in LaCroix; (iv) National Beverage’s Chairman and CEO, Defendant

   Caporella, engaged in a pattern of sexual misconduct between 2014 and 2016; and (v) as a result,

   National Beverage’s public statements were materially false and misleading at all relevant times.

          5.      In May and June 2017, Defendants touted various sales metrics to the investing

   public, including “Velocity Per Outlet” (“VPO”) and “Velocity Per Capital” (“VPC”), claiming

   that these metrics are an important measure of growth and sales. In fact, these metrics were not

   useful in measuring sales or growth, despite Defendants representations to the contrary.

          6.      Defendants also touted their largest growing product, LaCroix, as being all

   “natural” and as such, having an edge over sparkling water competition. However, on October 1,

   2018, a consumer complaint was filed against National Beverage alleging that LaCroix is not 100%

   natural. Despite Defendants’ statements to the public, the impact of LaCroix not being 100%

   natural caused consumers to consume less, causing a decline in sales.

          7.      In addition, throughout the Class Period, Defendants violated Generally Accepted

   Accounting Principles (“GAAP”) by failing to disclose revenue and sales specifically from its

   largest growth generator, LaCroix, causing confusion amongst the analysts and the market as to

   what LaCroix revenue and growth was.

          8.      On December 7, 2017, National Beverage issued a press release announcing its

   financial and operating results for the period ended October 28, 2017. Notwithstanding the

   Company’s representations in its May 2017 press releases with respect to “creat[ing] growth never

   before thought possible,” analyst Laurent Grandet of Credit Suisse assigned an “underperform”

   rating to the Company’s stock. Grandet noted that National Beverage’s business was driven

   “almost entirely” by the success of its LaCroix sparkling water brand, the growth trajectory of

   which was in fact slowing. That same day, Maxim analyst Anthony Vendetti reiterated a “sell”



                                                   3
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 4 of 60



   recommendation for National Beverage stock, noting that its “numerous weak brands and opaque

   financial reporting” made its sale “highly unlikely.”

          9.      On this news, National Beverage’s share price fell $11.91, or 10.56%, to close at

   $100.84 on December 8, 2017.

          10.     The Company’s disclosures regarding the VPO and VPC metrics also caught the

   attention of the Securities and Exchange Commission (“SEC”). On January 26, 2018, the SEC

   issued a letter to the Company asking for more information regarding the performance metrics.

   The Company refused to provide the SEC with additional data, such that on March 26, 2018 a

   second letter was issued by the SEC to the Company asking for more information regarding the

   VPO metrics. The market had now learned that the Company was failing to cooperate with the

   SEC and refused to give it the information requested regarding sales.

          11.     Upon this news, the stock had a statistically significant decline of $1.96 from a

   previous close of $87.65.

          12.     Then, on June 26, 2018, the Wall Street Journal published an article entitled “The

   SEC Has Had Its Own Questions About LaCroix”, reporting that National Beverage had “declined

   to provide” the SEC “with requested sales figures to clarify [National Beverage’s] sales claims”,

   following a letter request from the SEC in January 2018. The market had now learned that the

   claims about the metrics were not important despite Defendants’ representation to investors that

   these metrics were material to how investors should look at the Company.

          13.     On this news, National Beverage’s share price fell $9.75, or 8.87% on unusually

   high trading volume, to close at $100.19 on June 27, 2018.

          14.     On July 3, 2018, the Wall Street Journal published an article entitled “Billionaire

   Behind LaCroix Accused of Improper Touching by Two Pilots.” The article reported, in part:



                                                    4
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 5 of 60



          Two pilots have filed lawsuits alleging sexual harassment by the billionaire behind
          LaCroix sparkling water, claiming 82-year-old Nick A. Caporella inappropriately
          touched them on multiple trips while they were flying with him in the cockpit of
          his business jet.

          The allegations by the former employees, both men, were made in lawsuits filed in
          the past two years in Florida and name both the chief executive and National
          Beverage Corp. as defendants. Mr. Caporella is the chairman, chief executive and
          controlling shareholder of National Beverage, which has a market value of $5
          billion, thanks to surging LaCroix sales.

          Mr. Caporella, a rare CEO who also pilots the corporate jet, and the company have
          denied the allegations in court documents. The suits claim the unwanted touching
          occurred on more than 30 trips from 2014 to 2016.

                                                 ***

          One lawsuit was filed by pilot Terence Huenefeld and his wife. Mr. Huenefeld, who
          spent about five months working for Mr. Caporella, accused the CEO of unwanted
          touching on 18 flights between March and July 2016, according to court documents.

          The lawsuit alleged Mr. Caporella engaged in “repeated unjustified, unwarranted
          and uninvited grabbing, rubbing and groping of Terry’s leg in a sexual manner,
          reaching up towards Terry’s sexual organs.”

                                                 ***

          The second pilot, Vincent Citrullo, alleged in his lawsuit a similar pattern of
          behavior during more than a year flying alongside Mr. Caporella. The lawsuit
          claims that on 14 flights from March 2014 to July 2015, Mr. Caporella engaged in
          unwanted touching, including grabbing Mr. Citrullo under his armpit, under his
          thigh and moving his right hand up Mr. Citrullo’s left leg towards his genitals.

          Reached by phone Tuesday, Mr. Citrullo said he stands by his allegations “100%.
          It was definitely inappropriate.”

          15.    On this news, National Beverage’s share price fell $2.90, or 2.64%, over the

   following two trading days, closing at $107.04 on July 6, 2018.

          16.    Then, on October 1, 2017, a consumer class action case was filed in Illinois, Rice

   v. National Beverage Corp. s/b/a LaCroix Sparkling Waters, Case No. 2018CH12302, in the

   Circuit Court of Cook County, Illinois (“Consumer Class Action”) alleging that the Company’s



                                                  5
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 6 of 60



   marketing and representation of LaCroix as “all natural” and “100% natural” were false.

   Throughout the month of October 2018, Defendants disputed the allegations. However, on October

   30, 2018, a Dow Jones article, entitled LaCroix Loses Fizz After Lawsuit -- Market Talk, disclosed

   that “LaCroix seltzer sales dropped 3% in the two weeks ended Oct 21 after a lawsuit against

   manufacturer National Beverage Corp alleged that the bubbly beverage doesn't contain all natural

   ingredients as advertised, according to a Susquehanna analysis of IRI data.” According to the

   survey, 28% of LaCroix consumers drink LaCroix because they believe it is natural.

           17.     Upon the risk materializing that consumers would drink less of LaCroix because of

   the challenge to it being 100% natural or all natural, the stock plummeted, dropping from $100.60

   to close on October 30, 2018 at $95.89, falling 5%.

           18.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

   in the market value of the Company’s securities, Plaintiff and other Class members have suffered

   significant losses and damages.

                                     JURISDICTION AND VENUE

           19.     The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

   Exchange Act (15 U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC

   (17 C.F.R. §240.10b-5).

           20.     This Court has jurisdiction over the subject matter of this action pursuant to 28

   U.S.C. §§ 1331 and Section 27 of the Exchange Act.

           21.     Venue is proper in this Judicial District pursuant to §27 of the Exchange Act (15

   U.S.C. §78aa) and 28 U.S.C. §1391(b) as National Beverage’s principal executive offices are

   located within this Judicial District.




                                                    6
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 7 of 60



          22.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

   Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

   including but not limited to, the United States mail, interstate telephone communications and the

   facilities of the national securities exchange.

                                                PARTIES

          23.     Plaintiff, as set forth in his previously-submitted Certification, acquired National

   Beverage’s securities at artificially inflated prices during the Class Period and was damaged upon

   the revelation of the alleged corrective disclosures.

          24.     Defendant National Beverage is headquartered in Fort Lauderdale, Florida, with

   principal executive offices located at 8100 SW Tenth Street, Suite 4000, Fort Lauderdale, Florida

   33324. National Beverage’s securities trade on the NASDAQ under the ticker symbol “FIZZ.”

          25.     Defendant Caporella has served at all relevant times as the Company’s CEO and

   Chairman.

          26.     Defendant George R. Bracken (“Bracken”) has served at all relevant times as the

   Company’s Executive Vice President of Finance.

          27.     The Defendants referenced above in ¶¶ 25-26 are sometimes referred to herein as

   the “Individual Defendants.”

          28.     The Individual Defendants possessed the power and authority to control the

   contents of National Beverage’s SEC filings, press releases, and other market communications.

   The Individual Defendants were provided with copies of the Company’s SEC filings and press

   releases alleged herein to be misleading prior to or shortly after their issuance and had the ability

   and opportunity to prevent their issuance or to cause them to be corrected. Because of their

   positions with the Company, and their access to material information available to them but not to

   the public, the Individual Defendants knew that the adverse facts specified herein had not been
                                                     7
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 8 of 60



   disclosed to and were being concealed from the public, and that the positive representations being

   made were then materially false and misleading. The Individual Defendants are liable for the false

   statements and omissions pleaded herein.

                                       SUBSTANTIVE ALLEGATIONS

                                                   Background

              29.   National Beverage, through its subsidiaries, develops, produces, markets, and sells

   a portfolio of flavored beverage products in North America and internationally. The Company

   offers beverages to the active and health-conscious consumers, including sparkling waters under

   the LaCroix, LaCroix Cúrate, LaCroix NiCola, and Shasta Sparkling Water brand names. It serves

   retailers, as well as various up-and-down-the-street accounts through the take-home, convenience,

   and food-service distribution channels. The Company sells and markets its products through an

   internal sales force, as well as specialized broker networks.

              30.   Thousands of customers purchase LaCroix based on Defendants’ marketing and

   labeling that LaCroix is “all natural” and “100% natural.” Defendants’ market these claims on the

   cans of LaCroix themselves, as well as on their website and in their press releases and public

   filings.

              31.   National Beverage’s touted growth was primarily concentrated from LaCroix. On

   May 4, 2017, a Credit Suisse report entitled “FY17 Pre-release Spot On Expectations” issued by

   Laurent Grande (“Grande”) estimated that LaCroix grew 60% while the remainder of the

   Company’s portfolio grew only 2%.

              32.   By the first quarter of 2018, analysts estimated that LaCroix accounted for 48% of

   its total sales. Therefore, any issue with LaCroix sales and growth was closely followed by the

   analysts and the market.



                                                     8
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 9 of 60



   Failure to Comply with GAAP

          33.     GAAP are those principles recognized by the accounting profession and the SEC

   as the uniform rules, conventions, and procedures necessary to define accepted accounting

   practices at a particular time, against which financial presentations should be measured. GAAP

   are the official accounting standards and have been codified and are primarily promulgated by the

   Financial Accounting Standards Board (“FASB”). These standards have been adopted by the SEC,

   which requires the financial statements of filers to adhere to such.

          34.     Despite the Company’s vulnerability from its outsized concentration of revenues in

   LaCroix, it failed to disclose such concentration under GAAP accounting. Throughout the Class

   Period, analysts estimated that LaCroix accounted for close to 50% of National Beverage’s total

   sale-a huge concentration. ASC 275-10-50 requires the following disclosures:

          …

          Current Vulnerability Due to Certain Concentrations

           50-16 Vulnerability from concentrations arises because an entity is exposed to risk of loss
   greater than it would have had it mitigated its risk through diversification. Such risks of loss
   manifest themselves differently, depending on the nature of the concentration, and vary in
   significance. Financial statements shall disclose the concentrations described in paragraph 275-
   10-50-18 if, based on information known to management before the financial statements are issued
   or are available to be issued (as discussed in Section 855-10-25), all of the following criteria are
   met:

          a. The concentration exists at the date of the financial statements.
          b. The concentration makes the entity vulnerable to the risk of a near-term severe impact.
          c. It is at least reasonably possible that the events that could cause the severe impact will
              occur in the near term.

         50-17 This Subtopic requires disclosure of certain defined concentrations known to
   management rather than a wider range of concentrations based on information of which
   management is reasonably expected to have knowledge.

          50-18 Concentrations, including known group concentrations, described below require
   disclosure if they meet the criteria of paragraph 275-10-50-16. (Group concentrations exist if a
   number of counterparties or items that have similar economic characteristics collectively expose

                                                    9
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 10 of 60



   the reporting entity to a particular kind of risk.) Some concentrations may fall into more than one
   of the following categories:

           a. Concentrations in the volume of business transacted with a particular customer, supplier,
               lender, grantor, or contributor. The potential for the severe impact can result, for
               example, from total or partial loss of the business relationship. For purposes of this
               Subtopic, it is always considered at least reasonably possible that any customer,
               grantor, or contributor will be lost in the near term.
           b. Concentrations in revenue from particular products, services, or fund-raising events.
               The potential for the severe impact can result, for example, from volume or price
               changes or the loss of patent protection for the particular source of revenue.
           c. Concentrations in the available sources of supply of materials, labor, or services, or of
               licenses or other rights used in the entity's operations. The potential for the severe
               impact can result, for example, from changes in the availability to the entity of a
               resource or a right.
           d. Concentrations in the market or geographic area in which an entity conducts its
               operations. The potential for the severe impact can result, for example, from negative
               effects of the economic and political forces within the market or geographic area. For
               purposes of this Subtopic, it is always considered at least reasonably possible that
               operations located outside an entity's home country will be disrupted in the near term.

          50-20 Disclosure of concentrations meeting the criteria of paragraph 275-10-50-16 shall
   include information that is adequate to inform users of the general nature of the risk associated
   with the concentration.

           35.     Financial statements (including footnote disclosures) are a central feature of

   financial reporting and are a principal means of communicating accounting information to parties

   external to an entity, such as investors and lenders.1 SEC Regulation S-X states that financial

   statements filed with the SEC that are not prepared in compliance with GAAP are presumed to be

   misleading or inaccurate, despite footnote or other disclosure. (17 C.F.R. § 210.4-01(a)(1)). SEC

   Regulation S-X also requires that interim financial statements comply with GAAP, with the

   exception that interim financial statements need not include disclosures that would be duplicative

   of disclosures accompanying the latest annual financial statements. (17 C.F.R. § 210.10-01(a)).




   1
           Statement of Financial Accounting Concepts (“FASCON”) No. 1, Objectives of Financial Reporting by
   Business Enterprises (“FASCON 1”), ¶ 6.

                                                        10
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 11 of 60



           36.      Further, beyond the requirement to present financial statements in accordance with

   GAAP and SEC Regulations discussed above (amongst others), the Securities Exchange Act of

   1934 (the “Exchange Act”), as amended, requires every registrant to make and keep books, records

   and accounts which, in reasonable detail, accurately and fairly reflect the transactions of the

   Company. (15 U.S.C. §78m). Much of the language used by the SEC comes directly from the

   Foreign Corrupt Practices Act, which dates to 1977, and was the primary authority concerning a

   company’s obligation to maintain accurate books and records prior to the codification by the SEC.2

           37.      The fair presentation of financial statements in conformity with GAAP is the

   responsibility of a company’s management. Management is responsible for adopting sound

   accounting policies and for establishing and maintaining internal control that will, among other

   things, initiate, record, process, and report transactions (as well as events and conditions)

   consistent with management's assertions embodied in the financial statements. (See, e.g., AU 110,

   Responsibilities and Functions of the Independent Auditor (“AU 110”), .03).

           38.      The conceptual framework underlying financial accounting and reporting,

   especially the rules that comprise the accrual-based accounting required by the standards adopted

   by the SEC (i.e., GAAP), are set forth, among other places, in Statements of Financial Accounting

   Concepts (“FASCONs”) promulgated by the Financial Accounting Standards Board.

           39.      Statement of Financial Accounting Concepts (“FASCON”) No. 8, Conceptual

   Framework for Financial Reporting - Chapter 1, The Objective of General Purpose Financial

   Reporting, and Chapter 3, Qualitative Characteristics of Useful Financial Information

   (“FASCON 8”), specifically, states that “[t]he objective of general purpose financial reporting is

   to provide financial information about the reporting entity that is useful to existing and potential


   2
            Anti-Bribery and Books & Records Provisions of the Foreign Corrupt Practices Act; United States Code;
   Title 15 – Commerce and Trade; Chapter 2B – Securities Exchanges; §78m(b)(2)(A).

                                                         11
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 12 of 60



   investors, lenders, and other creditors in making decisions about providing resources to the entity.”

   (FASCON 8, OB2).

           40.    This framework also states that “[i]nvestors’, lenders’ and other creditors’

   expectations about returns depend on their assessment of the amount, timing and uncertainty of

   (the prospects for) future net cash inflows to the entity,” and that, “[c]onsequently, existing and

   potential investors, lenders and other creditors need information to help them assess the prospects

   for future net cash inflows to an entity.” (FASCON 8, OB3).

           41.    FASCON 8 also offers that, in order to assess an entity’s prospects for future net

   cash inflows, “existing and potential investors, lenders and other creditors need information about

   the resources of the entity, claims against the entity.” (FASCON OB4). It is also states that

   investors and other creditors are interested to know and understand, among other things, “how

   efficiently and effectively the entity’s management and governing board have discharged their

   responsibilities to use the entity’s resources,” examples such responsibilities including “protecting

   the entity’s resources from unfavorable effects of economic factors such as price and technological

   changes and ensuring that the entity complies with applicable laws, regulations and contractual

   provisions.” (FASCON 8, OB4).

           42.    Further, it provides that “[m]any existing and potential investors, lenders and other

   creditors cannot require reporting entities to provide information directly to them and must rely on

   general purpose financial reports for much of the financial information they need. Consequently,

   they are the primary users to whom general purpose financial reports are directed.” (FASCON 8,

   OB5).

           43.    FASCON 8 asserts that, for financial information to be useful, “it must be relevant

   and faithfully represent what it purports to represent. The usefulness of financial information is



                                                    12
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 13 of 60



   enhanced if it is comparable, verifiable, timely, and understandable.” (FASCON 8, QC4). In that

   context, the framework states: “[r]elevant financial information is capable of making a difference

   in the decisions made by users. Information may be capable of making a difference in a decision

   even if some users choose not to take advantage of it or already are aware of it from other sources.”

   (FASCON 8, QC6).

          44.     It also states:

                         Financial reports represent economic phenomena in words
                  and numbers. To be useful, financial information not only must
                  represent relevant phenomena, but it also must faithfully represent
                  the phenomena that it purports to represent. To be a perfectly faithful
                  representation, a depiction would have three characteristics. It
                  would be complete, neutral, and free from error.

   (FASCON 8, QC12).

          45.     Any conclusion the market and analysts reached during the Class Period about

   LaCroix’s growth and sales would have a major impact on the Company’s stock given the

   significant concentration of total sales emanating from LaCroix.

          46.     Defendants failure to comply with GAAP and disclose the concentration in sales

   the Company was generating from LaCroix caused a downturn in stock price as analysts deemed

   the financials “opaque” and were unable to accurately forecast target pricing and issues with the

   Company. Analysts and investors alike did not have adequate information to calculate any risk

   associated with the concentration.

   Confidential Witnesses

          47. CW1 served as an area sales manager in National Beverage’s southeast region from

   May 2012 through January 2017.

          48. Over the five years CW1 spent at National Beverage it was CW1’s understanding that

   the Company’s year-over-year growth was flat.

                                                    13
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 14 of 60



          49. CW1 stated that VPC and VPO were not metrics that the stores CW1 distributed

   product to were graded on. CW1 stated that if VPC did exist, employees did not track it.

          50. During CW1’s employment at National Beverage, CW1 never used or heard of

   velocity per capita. To CW1’s knowledge, the VPC and VPO metrics were not used at National

   Beverage.

          51. CW1 stated that the VPC and VPO were likely metrics made up by Defendant

   Caporella.

          52. CW2 served as a human resource specialist at National Beverage Corp., from

   September 2016 to September 2017, and reported to Senior Human Resources & Recruitment

   Manager Ivy Carr.

          53. Each morning the finance team at National Beverage’s corporate office compiled a

   financial statement detailing the company’s latest sales numbers, which was reviewed first by

   President Joe Caporella, and then forwarded to CEO Nick Caporella.

          54. CW2 never heard the company’s management discuss VPO and VPC on internal

   company conference calls or in meetings.

          55. CW2 stated that the marketing department looked at the sales volume data daily as did

   the finance team, and used them to build the annual and quarterly reports. CW2 stated that none

   of the reports contained information about VPO or VPC.

          56. CW3 worked as a production supervisor for National Beverage, Inc. from January

   2012 to July 2014. CW3 stated that inside the company word got around that the owner of the

   company was inappropriate with women, that he had made comments and gestures to female

   subordinates.




                                                  14
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 15 of 60



          57. CW3 said it had happened in Florida and prompted a company-wide memo about

   sexual harassment. Although Defendant Caporella was not mentioned in the memo, it was

   communicated to staff that he was the impetus for the campaign, including the required viewing

   of a video on sexual harassment.

          58. CW4 worked in a variety of senior roles related to LaCroix for National Beverage,

   Inc., from August 2013 to April 2018, including Western Regional Sales Manager, Western

   Divisional Manager and Natural Channel Strategic Leader – Total U.S., and Vice President of

   Business Development. CW4 maintained daily communication with President Joe Caporella, who

   also was CW4’s direct supervisor for at least two years.

          59.       CW4 stated that only a small handful of senior executives were permitted to see

   the total financial picture of the Company. CW4 stated that the Company never shared the total

   picture with a lot of the management team.

          60.       CW4 stated that early in CW4’s tenure, CW4 did see the full financials, and

   referenced those figures in a meeting, citing the company’s annual revenues and how many cases

   it had sold. CW4 was reprimanded by Joe Caporella for doing so and was told that it was

   proprietary information.

          61.       CW4 believes the only people authorized to see the full financials were the Chief

   Financial Officer; Joe Caporella; George Bracken; Tripp Erwin, the executive vice president of

   sales for Shasta; and Andrew LaBarbera, group controller.

          62.       CW4 also stated that Defendant Caporella incorrectly stated to investors and the

   SEC that the VPO was a proprietary metric exclusive to National Beverage. Further, CW4 stated

   that never once during CW4’s tenure working exclusively with LaCroix did anyone mention the

   VPC metric.



                                                  15
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 16 of 60



           63.       In May 2017, CW4 participated in a phone conference with Joe Caporella and

   other senior executives, including Michael Bahr, who unexpectedly announced that National

   Beverage might be in violation of the federal Robinson-Patman Act.

           64.       Throughout 2017, CW4 and CW4’s team tried to create new distribution

   partnerships for LaCroix. Their efforts were shut down by Joe Caporella, Michael Bahr and Alan

   Domzalski, who claimed the new deals conflicted with existing companies. The team investigated

   several of those companies and found that they appeared to be owned by National Beverage. As a

   result, CW4 believes that National Beverage executives were creating fake companies to generate

   fake invoices to help offset shortfalls between National Beverage’s revenue projections and its

   actual sales.

           65.       Three to four years earlier, CW4 was told about Caporella’s alleged proclivities

   by another National Beverage employee, who met some pilots who had flown Defendant

   Caporella’s plane. One of the stories was that Defendant Caporella had left one of the pilots

   stranded at an airport after he refused Caporella’s advances.

   CMA Agreement

           66. Throughout the Class Period, the Company retained a third party to advise its

   operational and financial business. The third party received a percentage of the Company’s yearly

   profits, and consisted of top executives at National Beverage, including Defendants Caporella and

   Bracken. On August 27, 2018, National Beverage filed its annual proxy statement on Schedule

   14A included the following statement about Defendant Caporella:

                   CMA, pursuant to a management agreement, provides the services
                   of and compensates the Company’s Chief Executive Officer, Chief
                   Financial Officer and senior and other corporate personnel who
                   provide management, administrative and creative functions to the
                   Company. . . . [D]ue to Mr. Caporella’s 100% ownership of CMA,
                   the entire management fee paid to CMA be reflected as

                                                   16
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 17 of 60



                 compensation to Mr. Caporella in the body of the Summary
                 Compensation Table. As a result, we agreed (for reporting purposes)
                 to include the management fee paid by the Company to CMA under
                 the caption “All Other Compensation” with respect to Mr. Nick A.
                 Caporella in the Summary Compensation Table. We believe this
                 method of reporting is misleading and could lead the reader to
                 construe that these amounts are paid by the Company or CMA
                 directly to Mr. Nick A. Caporella. The amounts paid by the
                 Company to CMA, as reflected in the Summary Compensation
                 Table, should not be interpreted as the actual amount of
                 compensation paid to Mr. Nick A. Caporella by either the Company
                 or CMA and are shown only to comply with the comment letter
                 dated February 9, 2009. The cash compensation of Mr. Bracken,
                 who serves as Principal Financial Officer of National Beverage
                 Corp., is also paid by CMA and is included under the “All Other
                 Compensation” caption in the Summary Compensation Table. (See
                 “Certain Relationships and Related Party Transactions”.)

          67.    In the definitive proxy on Schedule 14A issued on August 27, 2018, National

   Beverage indicated that Defendant Caporella received total compensation of $9,757,340 and

   provided the following statement explaining his unique employment status:

                 Mr. Nick A. Caporella, our Chairman of the Board and Chief
                 Executive Officer, and Mr. George R. Bracken, our Executive Vice
                 President-Finance, do not receive any cash compensation from the
                 Company as their services are provided to us through CMA. As
                 described above in “Compensation Discussion and Analysis” and
                 “Management Services Agreement – Compensation”, we pay an
                 annual base management fee equal to one percent of our
                 consolidated net sales for the services that CMA provides, which
                 include, among other things, the services of Mr. Nick A. Caporella
                 and Mr. Bracken and other senior and corporate personnel who are
                 not required to be included in the table above. . . The amounts set
                 forth with respect to Mr. Nick A. Caporella under the caption “All
                 Other Compensation” represent the total management fees paid by
                 us to CMA for the respective fiscal years and should not be
                 interpreted as the actual compensation paid to Mr. Nick A. Caporella
                 by either the Company or CMA and are shown only to comply with
                 the Commission comment letter dated February 9, 2009. The
                 amounts set forth with respect to Mr. Bracken under the caption “All
                 Other Compensation” represent payments to him by CMA.




                                                 17
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 18 of 60



           Materially False and Misleading Statements Issued During the Class Period

          68. The Class Period begins on July 17, 2014, when National Beverage filed its annual

   report for the fiscal quarter and year ended May 3, 2014 (the “2014 10-K”). For fiscal year 2014,

   National Beverage reported net income of $43.64 million, or $0.92 per diluted share, on revenue

   of $641.14 million, compared to net income of $46.92 million, or $1.01 per diluted share, on

   revenue of $662.01 million for the same period in the same period in fiscal year 2013.

          69. In the 2014 10-K, National Beverage advised investors that its Code of Ethics was

   available on the Company’s website. National Beverage’s Code of Ethics (revised as of August

   2016) states, in relevant part:

          POSITIVE WORK ENVIRONMENT

          The Company has an anti-harassment policy committed to providing a positive
          work environment for all of its employees. Any type of harassment, whether of a
          racial, sexual, ethnic, or other nature, is absolutely prohibited. The Company
          actively enforces its policy against harassment and employees are encouraged to
          review that policy in detail. The policy applies to all conduct on the Company’s
          premises and to all conduct off the Company’s premises that affects an employee’s
          work environment. It applies not only to relationships with and conduct toward
          other employees; it also applies to how employees conduct themselves with respect
          to representatives of suppliers, customers, and others with whom the Company has
          business relations. The Company considers violation of the policy to be a serious
          offense that will lead to discipline, up to and including discharge.

          Harassment comes in many forms and may be physical, verbal, mental, or
          emotional. Generally, it is any conduct directed toward another person that, when
          viewed by a reasonable person, would or could be perceived as objectionable.
          Harassment includes creating a hostile work environment or permitting one to exist.
          (Emphasis added.)

          70. The 2014 10-K was signed by Defendants Caporella and Bracken and contained signed

   certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by Caporella and Bracken,

   stating that “[t]he information contained in the [2014 10-K] fairly presents, in all material respects,

   the financial condition and result of operations of the Company.”



                                                     18
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 19 of 60



          71. On July 26, 2015, National Beverage filed its annual report for the fiscal quarter and

   year ended May 2, 2015 (the “2015 10-K”). For fiscal year 2015, National Beverage reported net

   income of $49.31 million, or $1.05 per diluted share, on revenue of $645.83 million, compared to

   net income of $43.64 million, or $0.92 per diluted share, on revenue of $641.14 million for the

   same period in fiscal year 2014.

          72. In the 2015 10-K, National Beverage advised investors that its Code of Ethics was

   available on the Company’s website. Upon information and belief, National Beverage’s Code of

   Ethics contained the representations regarding the Company’s purported anti-harassment policy

   described supra.

          73. The 2015 10-K was signed by Defendants Caporella and Bracken and contained signed

   certifications pursuant to SOX by Defendants Caporella and Bracken, stating that “[t]he

   information contained in the [2015 10-K] fairly presents, in all material respects, the financial

   condition and result of operations of the Company.”

          74. On July 14, 2016, National Beverage filed its annual report for the fiscal quarter and

   year ended April 30, 2016 (the “2016 10-K”). For fiscal year 2016, National Beverage reported

   net income of $61.2 million, or $1.31 per diluted share, on revenue of $704.79 million, compared

   to net income of $49.31 million, or $1.05 per diluted share, on revenue of $645.83 million for the

   same period in fiscal year 2015.

          75. In the 2016 10-K, National Beverage advised investors that its Code of Ethics was

   available on the Company’s website. Upon information and belief, National Beverage’s Code of

   Ethics contained the representations regarding the Company’s purported anti-harassment policy

   described supra.




                                                  19
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 20 of 60



          76. The 2016 10-K was signed by Defendants Caporella and Bracken contained signed

   certifications pursuant to SOX by Defendants Caporella and Bracken, stating that “[t]he

   information contained in the [2016 10-K] fairly presents, in all material respects, the financial

   condition and result of operations of the Company.

          77.       The statements referenced in ¶¶68-76 were materially false and misleading because

   Defendants made false and/or misleading statements, as well as failed to disclose material adverse

   facts about the Company’s business, operational and compliance policies. Specifically, Defendants

   made false and/or misleading statements and/or failed to disclose that: (i) National Beverage’s

   Chairman and CEO, Defendant Caporella, engaged in a pattern of sexual misconduct between

   2014 and 2016; (ii) Natural Beverage financial statements failed to comply with GAAP primarily

   due to failure to make sufficient disclosures relating to the concentration of the Company’s

   revenues in LaCroix; and (iii) as a result, National Beverage’s public statements were materially

   false and misleading at all relevant times.

          78.       On May 4, 2017, National Beverage issued a press release, which was later filed as

   an attachment to a Form 8-K with the SEC, announcing financial results for FY2017:

                •   Revenue of $826 million, up 17% from FY 2016
                •   Net Income of $106 million, up 73%
                •   EPS of $2.27, up 73%
                •   EBITDA* of $174 million, up 66%

          79. The financial statements in ¶78 were misleading because they failed to comply with

   GAAP, primarily due to failure to make sufficient disclosures relating to the concentration of the

   Company’s revenues in LaCroix;

          80. In the May 4, 2017 press release, Defendants responded to a Maxim Group short seller

   report that issued a Sell rating based on a lack of transparency, poor corporate governance,



                                                    20
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 21 of 60



   competitive pressures, and limited growth outside of the LaCroix, quoting Defendant Caporella as

   follows:

                  Maxim Group this morning released a report that National Beverage
                  Corp. (NASDAQ: FIZZ) believes contains self-serving, misguided
                  valuation and flawed analysis.

                                                  ****

                  I am certain Maxim’s ultimate goal is to create havoc and
                  deliberately misguide investors in order to profit from a short
                  position

          81. Also the May 4, 2017 press release attributed quotes to Defendant Caporella regarding

   proprietary metrics used to support its growth:

                  National Beverage is unique – I want to assist those who write about
                  LaCroix and Shasta SDA (soft drink alternative) future growth
                  prospects and ultimate value, while still maintaining our edge or
                  pathways to our fabulous growth probabilities[.]
                  VPO – VPC Dynamics

                  National Beverage employs methods that no other company does in
                  this area – VPO (velocity per outlet) and VPC (velocity per capita).
                  We utilize two proprietary techniques to magnify these measures
                  and this creates growth never before thought possible. Unique to
                  National Beverage is creating velocity per capita through proven
                  velocity predictors. Retailers are amazed by these methods and find
                  before and after changes so dynamic that they demand we afford
                  them the use of these methods as frequently as possible.

          82.     These statements in ¶¶80-81 were false and misleading because, according to the

   Company’s later disclosures and reports from former employees, the metrics were not a

   proprietary, the metrics did not create growth opportunities, and the metrics were not presented to

   retailers in connection with sales activity.

          83.        The Company would later reveal that:

                  a. VPO data was collected only for certain customers and could not practically be

                      used to establish goals or targets for the Company as a whole; VPO data could

                                                     21
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 22 of 60



                      not be applied to every customer;

                  b. VPC data was used primarily to quantify the average number of beverages by

                      category that people consume each year in the United States;

                  c. VPC highlights the opportunity for growth by comparing per capita

                      consumption of sparkling water in the United States to that of other developed

                      markets; and

                  d. the metrics were used primarily for brand planning and execution for specific

                      customers.

          84. CW1 stated that VPC and VPO were not metrics that the stores CW1 distributed

   product to were graded on. If VPC did exist, employees did not track it. During CW1’s

   employment at National Beverage, CW1 never used or heard of velocity per capita. The VPC and

   VPO metrics were not used at National Beverage. CW1 also stated that the VPC and VPO were

   likely metrics made up by Defendant Caporella.

          85. CW2 served as a human resource specialist at National Beverage Corp., from

   September 2016 to September 2017. Each morning the finance team at National Beverage’s

   corporate office compiled a financial statement detailing the company’s latest sales numbers,

   which was reviewed first by President Joe Caporella, and then forwarded to CEO Nick Caporella.

   CW2 never heard the company’s management discuss VPO and VPC on internal company

   conference calls or in meetings. CW2 stated that the marketing department looked at the sales

   volume data daily as did the finance team, and used them to build the annual and quarterly reports.

   CW2 stated that none of the reports contained information about VPO or VPC.




                                                   22
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 23 of 60



          86. CW4 stated that Defendant Caporella incorrectly stated to investors and the SEC that

   the VPO was a proprietary metric exclusive to National Beverage. Further, CW4 stated that never

   once during CW4’s tenure working exclusively with LaCroix did anyone mention the VPC metric.

          87.     The May 4, 2017 press release further stated that “LaCroix and Shasta SDA are

   innocent, easily accessible, great choices.” At all relevant times, National Beverage used the term

   “innocent” to convey the purportedly “natural” character of LaCroix.

          88.     The statement in ¶87 was false and misleading because LaCroix was not 100%

   natural as the Company had claimed.

          89.     On May 5, 2017, National Beverage issued a press release, which was later filed

   with the SEC, announcing a special cash dividend that included the following statements attributed

   to Defendant Caporella:

                  Our impressive VPO calculator that was reflected on the cover of
                  our fiscal year 2015 Proxy is flashing solid green numbers as we
                  bring FY2017 to a close. That flashing light reflects much – investor
                  contentment yes, but also the new Mom who found that morning
                  sickness was cured with LaCroix . . . the suffering diabetic who
                  found new joy with our innocent sparkling water . . . the guy who
                  lost 40 pounds and found a new life with our calorie-free sparkling
                  water and, if I dared, this entire letter would be full of these stories.
                  We are making history with our innovation and America is getting
                  healthier by our pledge. That green light is joy flashing – real
                  genuine joy – and while we truly recognize our blessings, we also
                  acknowledge that barring some catastrophic consequence, we are
                  supremely mated to this purpose – this inveterate of good fortune –
                  as far as our hearts can feel. Yes, we are!

          90.     These statements from the May 5, 2017 press release cited in ¶89 were false and

   misleading because, as described above, National Beverage’s sales claims and the supposed

   underlying “proprietary techniques” lacked a verifiable basis and were not important metrics used

   to determine sales.

          91.     On June 2, 2017, National Beverage issued a press release, which was later filed

                                                     23
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 24 of 60



   with the SEC, regarding the ex-dividend date of the Company's stock that included the following

   statements attributed to Defendant Caporella:

                   FIZZ increased $12.88 per share from the day our Board declared
                   this special cash dividend, and achieved record-high closing prices
                   for five consecutive days prior to the ex-dividend date.

                   Exponential momentum continues to drive our financial results,
                   National Beverage broke multiple records in Fiscal Year 2017 as our
                   financial and brand growth led the industry, and our Fiscal Year
                   2018 is off to an even stronger start. Our operating margins for May
                   will match revenue growth, and that is quite an accomplishment.

                                           ****

                   LaCroix is setting the pace for retailer shelf reallocation while
                   fueling a new standard for VPO (velocity per outlet) and VPC
                   (velocity per capita). The month of May is the engine for what
                   appears to start a great summer and another great year for our FIZZ
                   investors[.]

           92.     Defendants statements in ¶91 were false and/or misleading statements and/or failed

   to disclose that:

                   a. National Beverage’s sales claims and the supposed underlying “proprietary

                       techniques” lacked a verifiable basis and were not important metrics used to

                       determine sales;

                   b. Natural Beverage financial statements failed to comply with GAAP; and

                   c. as a result, National Beverage’s public statements were materially false and

                       misleading at all relevant times.

           93.     On July 13, 2017, National Beverage filed its annual report on Form 10-K for its

   fiscal year ended April 29, 2017. The 10-K was signed by Defendants Caporella and Bracken, and

   contained Certifications pursuant Sarbanes-Oxley signed by Caporella and Bracken, which stated

   that:



                                                    24
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 25 of 60



                   Based on my knowledge, this report does not contain any untrue
                   statement of a material fact or omit to state a material fact necessary
                   to make the statements made, in light of the circumstances under
                   which such statements were made, not misleading with respect to
                   the period covered by this report; [and]

                   Based on my knowledge, the financial statements, and other
                   financial information included in this report, fairly present in all
                   material respects the financial condition, results of operations and
                   cash flows of the registrant as of, and for, the periods presented in
                   this report …

           94.     In its Form 10-K filed on July 13, 2017, National Beverage described its sales and

   marketing program, dropping any mention of VPO – VPC Dynamics.

           95.     In its Form 10-K filed on July 13, 2017, National Beverage touted accelerating net

   sales growth, stating as follows:

                   Net sales for fiscal year ended April 29, 2017 (“Fiscal 2017”)
                   increased 17.3% to $826.9 million compared to $704.8 million for
                   fiscal year ended April 30, 2016 (“Fiscal 2016”). The increase in
                   sales resulted primarily from a 16.6% increase in case volume and,
                   to a lesser extent, a higher average selling price. Power+ Brands
                   volume increased 42.6%; branded carbonated soft drinks volume
                   was flat.

                   Net sales for Fiscal 2016 increased 9.1% to $704.8 million
                   compared to $645.8 million for the fiscal year ended May 2, 2015
                   (“Fiscal 2015”). The higher sales resulted from a 9.0% increase in
                   case volume and a slight increase in average selling price. The
                   volume increase includes 31.4% growth of our Power+ Brands,
                   partially offset by a decline in carbonated soft drinks.

           96.     In its Form 10-K filed on July 13, 2017, National Beverage touted accelerating

   gross profit, stating as follows:

                   Gross profit for Fiscal 2017 increased 35.1% to $326.1 million
                   compared to $241.4 million for Fiscal 2016. The increase in gross
                   profit is due to increased volume, growth in higher margin Power+
                   Brands and a decline in cost of sales per case of 5.7%. The decline
                   in cost of sales per case was due to favorable product mix changes
                   and lower raw material costs. Gross margin expanded to 39.4%.



                                                     25
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 26 of 60



                 Gross profit for Fiscal 2016 increased 10.2% to $241.4 million
                 compared to $219.1 million for Fiscal 2015. The increase in gross
                 profit is primarily due to higher sales and a decline in cost of sales
                 per case of .4%. The decrease in cost of sales per case was due to
                 favorable product mix changes and lower raw material costs. As a
                 result, gross margin improved to 34.3%.

                 In its Form 10-K filed on July 13, 2017, National Beverage
                 disclosed net sales for the first quarter of 2017 of $217,108,000; net
                 sales for the second quarter of 2017 of $203,180,000; net sales for
                 the third quarter of 2017 of $194,564,000; and net sales for the
                 fourth quarter of 2017 of $212,066,000

                 In its Form 10-K filed on July 13, 2017, National Beverage
                 disclosed net sales for the first quarter of 2016 of $185,386,000; net
                 sales for the second quarter of 2016 of $178,678,000; net sales for
                 the third quarter of 2016 of $161,687,000; and net sales for the
                 fourth quarter of 2016 of $179,034,000

                 On July 13, 2017, National Beverage issued a press release in
                 connection with the filing of its annual report, which attributed the
                 following statements to Defendant Caporella:

                 The release of our year-end financial statements certified that FY
                 2017 was the best year in the history of National Beverage –
                 absolutely! Beating the estimates of both our fans and cash-poor
                 detractors, and even our own ‘look-see’ estimate, Team National
                 posted industry-leading revenue and earnings growth. Our long-
                 term shareholders also enjoyed another banner year; 90% price
                 appreciation + $1.50 per share dividend paid + another $1.50 per
                 share dividend payment on the way.

          97.    These statements from the 10-K cited in ¶¶93-96 were false and misleading because

   National Beverage’s Natural Beverage financial statements failed to comply with GAAP primarily

   due to failure to make sufficient disclosures relating to the concentration of the Company’s

   revenues in LaCroix.

          98.    The Form 10-K filed on July 13, 2017 described LaCroix “as 100% naturally

   essenced” and as “the top-selling all natural domestic sparkling water.” This statement was false

   because LaCroix was not 100% natural.



                                                  26
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 27 of 60



           99.     On July 13, 2017, National Beverage issued a press release in connection with the

   filing of its annual report, which attributed the following statements to Defendant Caporella:

                   When people ask why National Beverage’s stock trades the way it
                   does . . . I remind them that a pharmaceutical company that develops
                   a drug with the potential to help or cure (although that drug may
                   only be sold in a part of the United States) . . . its potential is being
                   traded.

                   When potential is unable to be quantified, but is undergoing
                   excessive growth performance (with no visible end to these
                   remarkable results), it qualifies for . . . GPE – Gross Price/Earnings
                   Index or Price/Earnings Ratios that reflect this financial
                   phenomenon.

           100.    In the July 13, 2017 press release, National Beverage reported the following

   financial results:

   Fiscal Year Ended/ Three Months Ended

                   April 29, 2017          April 30, 2016          April 29, 2017           April 30, 2016
   Net Sales       $ 212,066               $ 179,034               $ 826,918                $704,785
   Net Income      $ 29,161                $ 17,537                $ 107,045                $ 61,198

           101.    These disclosures violated GAAP because the Company did not make required

   disclosures regarding revenue and sales for LaCroix, its largest product line by far, in violation of

   GAAP. These GAAP violations caused analysts confusion. For example, Credit Suisse analyst

   Laurent Grandet issued an analyst report on July 13, 2017 stating “In addition, outside of the

   scanner data, we still know very little about the remainder of the portfolio and what is actually

   driving the performance. A key risk to our valuation and Neutral rating is a shift in consumer

   demand for key products and increased competition.” However, based on the information the

   analysts had at the time, they were positive on the stock.

           102.    On August 4, 2017, National Beverage issued a press release, which was later filed

   with the SEC, announcing a special cash dividend and included the following statements:



                                                      27
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 28 of 60



                 As I reflect on the growth of your company since our first common
                 stock dividend was paid, a metamorphic evolution has indeed taken
                 place. For our FY 2004, we reported revenue growth of 2.3%,
                 operating profits of $29.7 million and basic earnings per share of
                 $.42. As you are aware, results for our FY 2017 set new records:
                 revenue growth of 17%, operating profits of $162 million and
                 earnings per share of $2.30. Better still, as I previously advised you,
                 our new FY 2018 is off to an even stronger start.

          103.   In the August 4, 2017 press release, Natural Beverage’s financial statements failed

   to comply with GAAP primarily due to failure to make sufficient disclosures relating to the

   concentration of the Company’s revenues in LaCroix.

          104.   On August 28, 2017, National Beverage issued its definitive proxy on Schedule

   14A, which stated that Defendant Caporella controlled 73.5 percent of National Beverage’s

   common stock. Defendant Caporella was the only board member up for election during the year.

          105.   On September 7, 2017, National Beverage filed its quarterly report on Form 10-Q

   for the period ended July 29, 2017. National Beverage reported the following results:

                 Three Months Ended July 29, 2017 (first quarter of fiscal 2018)
                 compared to Three Months Ended July 30, 2016 (first quarter of
                 fiscal2017)

                 Net sales for the first quarter of fiscal 2018 increased 19.7% to
                 $259.8 million compared to $217.1 million for the first quarter of
                 fiscal 2017. The increase in sales resulted primarily from a 14.9%
                 increase in case volume and, to a lesser extent, a higher average
                 selling price. The volume increase includes 37.9% growth of our
                 Power+ Brands, partially offset by a decline in Carbonated Soft
                 Drinks. Average selling price per case increased 2.6% due to
                 changes in product mix.

                 Gross profit for the first quarter of fiscal 2018 increased 22.2% to
                 $104.5 million compared to $85.5 million for the first quarter of
                 fiscal 2017. The increase in gross profit is due to increased volume
                 and growth in higher margin Power+ Brands. The cost of sales per
                 case was flat. As a result, the gross margin improved to 40.2%
                 compared to 39.4% for the first quarter of fiscal 2017.




                                                   28
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 29 of 60



          106.    In the September 7, 2017 Form 10-Q, Defendants bragged that:

                  Health and wellness awareness has increased significantly, resulting
                  in growing demand for beverages with little or no calories and
                  wholesome natural ingredients. Our brands emphasize distinctly-
                  flavored beverages in attractive packaging that appeal to multiple
                  demographic groups. The attentive, health conscious and
                  discriminating consumer is ever more alert to wellness choices and
                  better-for-you ingredients that align to this transition and strategic
                  focus (emphasis added).

          107.    The September 7, 2017 10-Q contained signed certifications pursuant to SOX by

   Defendants Caporella and Bracken, stating that:

                  Based on my knowledge, this report does not contain any untrue
                  statement of a material fact or omit to state a material fact necessary
                  to make the statements made, in light of the circumstances under
                  which such statements were made, not misleading with respect to
                  the period covered by this report; [and]

                  Based on my knowledge, the financial statements, and other
                  financial information included in this report, fairly present in all
                  material respects the financial condition, results of operations and
                  cash flows of the registrant as of, and for, the periods presented in
                  this report …

          108.    On September 7, 2017, National Beverage issued a press release in connection with

   the filing of its quarterly report, which attributed the following statements to Defendant Caporella:

                  This extraordinary start to our FY2018 marks eleven consecutive
                  quarters of revenue and earnings growth. During this period, our
                  shareholders have enjoyed over 300% increase in their FIZZ
                  holdings and over $139 million in cash dividends . . . truly a ‘one-
                  of-a-kind’ performance[.]

                  While momentum signals its presence in a myriad of ways, the one
                  that most excites us is the scent of ‘toasted meringue’ in our ready-
                  to-launch La Croix Key Lime sparkling water. Why . . . because our
                  heartbeat is ‘innovation’ and here that spells . . . aroma and scents!
                  While financial performance is ultimately the healthy condition of
                  management’s purpose . . . it starts with a naturally essenced
                  strategic growth plan and, certainly, this first quarter is more than
                  robust



                                                    29
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 30 of 60



          109.    In the September 7, 2017 press release, Defendants stated that “[w]hile financial

   performance is ultimately the healthy condition of management’s purpose . . . it starts with a

   naturally-essenced strategic growth plan and, certainly, this first quarter is more than robust.”

          110.    In the September 7, 2017, Defendants made materially false and misleading

   statements regarding the Company’s business, operational and compliance policies. Specifically,

   Defendants made false and/or misleading statements and/or failed to disclose that: (i) National

   Beverage’s sales claims and the supposed underlying “proprietary techniques” lacked a verifiable

   basis and were not important metrics used to determine sales; (ii) LaCroix was not 100% natural

   as the Company had claimed; (iii) Natural Beverage financial statements failed to comply with

   GAAP; and (iv) as a result, National Beverage’s public statements were materially false and

   misleading at all relevant times.

          111.    Analysts were still confused about LaCroix data, and Defendant Caporella attacked

   analysts that questioned the Company.

          112.    On October 19, 2017, National Beverage issued a press release, which was later

   filed with the SEC, announcing its second quarter results. In the October 19, 2017 press release,

   National Beverage attributed the following statement to Defendant Caporella regarding volatility

   in FIZZ’s stock price:

                  FIZZ revenues have grown 60% over the last ten years – ALL
                  ORGANIC GROWTH – NO ACQUISITIONS! Organic growth has
                  now ACCELERATED!

                  What’s creating the volatility relative to the stock market with
                  FIZZ? Today less than 15% of the daily volume traded on major
                  exchanges is financially driven by company fundamentals. Over
                  50% of all daily exchange volume is driven by traders gambling on
                  fleeting price moves and stocks paired with derivatives. Are
                  perpetrators stimulating self-serving movement by stating
                  falsehoods, creating rumors and deliberately manipulating FIZZ
                  value? We think so!

                                                    30
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 31 of 60




          113.    In the October 19, 2017 press release, Defendant Caporella made the following

   statement regarding volatility in FIZZ’s stock price:

                  Analyst pens headline that FIZZ is weak . . . what the writer
                  advocated was to induce short sellers to stampede aboard the passive
                  BOT trading wagon. Why? With passive investment accounting for
                  over one-third of the market, which does not question logic if prices
                  are equitable, BUT merely accepts the stampede-induced results!
                  There is no governor or regulatory convenience that accesses the
                  reasonableness of the market behavior. Where is the SEC watchdog?

                  FIZZ extraordinary fundamentals reflect STRONG SUSTAINED
                  PERFORMANCE! Are high frequency trading, BOT stampeded
                  results, inflated short positions and . . . current world anxiety –
                  stimulating strange and unprecedented circumstances?

                  THE OBSCURE SILVER LINING IS A UNIQUELY-INDUCED
                  OPPORTUNITY.

                  If you have the opinion that I, Nick A. Caporella, am angrily
                  exercised while extremely fortunate to be guiding FIZZ, your
                  opinion is quite accurate!

          114.    In the October 19, 2017 press release, Defendants made materially false and

   misleading statements regarding the Company’s business, operational and compliance policies.

   These statements in ¶¶112-113 were false and/or misleading statements and/or continued to

   conceal that: (i) National Beverage’s sales claims and the supposed underlying “proprietary

   techniques” lacked a verifiable basis and were not important metrics used to determine sales; (ii)

   Natural Beverage financial statements failed to comply with GAAP; and (iii) as a result, National

   Beverage’s public statements were materially false and misleading at all relevant times.

          115.    Analysts remained confused about LaCroix’s growth and concentration due to the

   Company’s failure to comply with GAAP. For example, on October 23, 2017 analyst Zuanic of

   Susquehanna issued another research report, focusing on the unknowing of the product mix.

                  Question1: What is the product mix (i.e., how big is LaCroix) as

                                                   31
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 32 of 60



               well as the channel mix? The weight in the $ sales mix of the non-
               Lacroix products, as well as the magnitude of their
               underperformance, are key questions for us (not just for projecting
               purposes, but also for sum-of-the-parts valuation analysis; i.e., the
               EV/sales of Lacroix would be different from Shasta, Faygo, and
               Rip).

               Total unit case volume was up 15% for FIZZ in the July quarter (as
               per the company’s filings), while “power brands and sparkling
               water” (not just Lacroix) were up 38% (FY16 trends were similar,
               +17% and +43%, respectively). While the scanner data points to
               some deceleration for Lacroix, the company’s overall performance
               is accelerating (1Q18 +20% vs. FY17 +17%) as the “other” brands
               lose weight in the sales mix. •

               The scanner data would imply Lacroix is 66% of sales, with “power
               brands” in total representing 76% (5% from energy, 5% from
               juices). The performance is mixed for the “other” power brands,
               with energy down 5% in the July quarter as per the scanner data (up
               3% in August/September), and juices flat in the July quarter (+2%
               in August/ September). • CSDs would be the other 24% if we go by
               the scanner data (July quarter); CSD sales were flat in the July
               quarter (IRI scanner) and down 5% in August/September. •

               If we assume Lacroix+Energy+Juices (the “power brands”) are
               indeed 76% of $ sales, then the reported July quarter volume
               changes (38% for power brands, 15% for entire portfolio) would
               imply CSDs were down -58% (do math). But if power brands are
               60% of sales then CSDs would have been down -20% (if 50% then
               -8%, and if 40% then +0.3%). • But when crossing reported U.S. (or
               NA) sales with the scanner data implied $ sales (minus a mark-up,
               as IRI measures $ sales at retail) for various CPG companies, we
               find FIZZ generates a much lower percentage of sales from IRI
               channels. Of course in all this we assume the reported sales are
               correct (and in no way are we insinuating NATIONAL
               BEVERAGE CORP. LOWERING PRICE TARGET OCTOBER
               23, 2017 2 Susquehanna Financial Group, LLLP the contrary), so
               we assume dollar stores, the military channel, and some institutions
               account for a sizable piece of sales (that we cannot track). • If we try
               to reconcile this last point, then we’d say “power brands” are more
               like 50-60% of sales, and that would mean Lacroix is 40-50% of
               total company sales (and this is what we model now), well below
               what the scanner data implies. That would make sense as probably
               the company does not have good presence in FDM for non-Lacroix
               products, and vice versa perhaps. • Regardless, for valuation and
               investment purposes, it would help to know how big Lacroix is for

                                                 32
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 33 of 60



                 FIZZ. As we discuss later, it also has implications for gross margin
                 mix trends (we can reasonably assume Lacroix has higher margins
                 than the rest of the portfolio, and Curate even higher).

          116.   Then, on November 20, 2017, Susquehanna upgraded from neutral to positive.

          117.   On December 7, 2017, National Beverage filed its quarterly report on Form 10-Q

   for the period ended October 28, 2017.       National Beverage reported the following results

   comparing three month periods year-over-year:

                 Three Months Ended October 28, 2017 (second quarter of fiscal
                 2018) compared to Three Months Ended October 29, 2016 (second
                 quarter of fiscal 2017)

                 Net sales for the second quarter of fiscal 2018 increased 20.1% to
                 $244.1 million compared to $203.2 million for the second quarter of
                 fiscal 2017. The increase in sales resulted primarily from a 17.7%
                 increase in case volume and, to a lesser extent, a higher average
                 selling price. The volume increase includes 41.0% growth of our
                 Power+ Brands, partially offset by a decline in Carbonated Soft
                 Drinks. Average selling price per case increased 1.4% due to
                 changes in product mix.

                 Gross profit for the second quarter of fiscal 2018 increased 22.1%
                 to $96.1 million compared to $78.7 million for the second quarter of
                 fiscal 2017. The increase in gross profit is due to increased volume
                 and growth in higher margin Power+ Brands. The cost of sales per
                 case was flat. As a result, gross margin improved to 39.4%
                 compared to 38.7% for the second quarter of fiscal 2017.

          118.   In its quarterly report filed December 7, 2017, National Beverage announced the

   following results comparing six month periods year-over-year:

                 Six Months Ended October 28, 2017 (first six months of fiscal 2018)
                 compared to Six Months Ended October 29, 2016 (first six months
                 of fiscal 2017)

                 Net sales for the first six months of fiscal 2018 increased 19.9% to
                 $504.0 million compared to $420.3 million for the first six months
                 of fiscal 2017. The increase in sales resulted primarily from a 16.2%
                 increase in case volume and, to a lesser extent, a higher average
                 selling price. The volume increase includes 39.3% growth of our
                 Power+ Brands, partially offset by a decline in Carbonated Soft

                                                   33
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 34 of 60



                 Drinks. Average selling price per case increased 2.0% due to
                 changes in product mix.

                 Gross profit for the first six months of fiscal 2018 increased 22.1%
                 to $200.6 million compared to $164.2 million for the first six months
                 of fiscal 2017. The increase in gross profit is due to increased
                 volume and growth in higher margin Power+ Brands. The cost of
                 sales per case was flat. As a result, gross margin improved to 39.8%
                 compared to 39.1% for the first six months of fiscal 2017.

          119.   The December 7, 2017 Form 10-Q contained signed certifications pursuant to SOX

   by Defendants Caporella and Bracken, stating that:

                 Based on my knowledge, this report does not contain any untrue
                 statement of a material fact or omit to state a material fact necessary
                 to make the statements made, in light of the circumstances under
                 which such statements were made, not misleading with respect to
                 the period covered by this report; [and]

                 Based on my knowledge, the financial statements, and other
                 financial information included in this report, fairly present in all
                 material respects the financial condition, results of operations and
                 cash flows of the registrant as of, and for, the periods presented in
                 this report …

          120.   On December 7, 2017, National Beverage issued a press release announcing its

   financial and operating results for the period ended October 28, 2017, as stated above. The press

   release quoted Defendant Caporella as follows:

                 As I previously stated and wrote relative to our strong sustained
                 performance, I sincerely believe that our record second quarter and
                 six-month results more than certify that my statements were
                 accurate . . . twelve consecutive quarters of revenue and earnings
                 growth, the last ten of which include double-digit net income
                 increases. Add to that, expanding operating margins, leadership of a
                 consumer revolution and one of the industry’s strongest balance
                 sheets, and you have the formula for impressive, dynamic
                 momentum.

          121.   In the December 7, 2017 10-Q and the December 7, 2017 press release, Defendants

   made materially false and misleading statements regarding the Company’s business, operational



                                                    34
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 35 of 60



   and compliance policies. Specifically, Defendants made false and/or misleading statements and/or

   continued to fail to disclose that:

                   a. National Beverage’s sales claims and the supposed underlying “proprietary

                       techniques” lacked a verifiable basis and were not important metrics used to

                       determine sales;

                   b. Natural Beverage financial statements failed to comply with GAAP primarily

                       due to failure to make sufficient disclosures relating to the concentration of the

                       Company’s revenues in LaCroix; and

                   c. as a result, National Beverage’s public statements were materially false and

                       misleading at all relevant times.

           122.    On December 8, 2017, the market began to learn of the impact that the Company’s

   non-transparent financials would have on the stock price. Analysts issued sell ratings despite

   positive financials, citing poor corporate governance, lack of transparency and “opaque”

   financials. For example, notwithstanding the Company’s representations in its May 2017 press

   releases with respect to “creat[ing] growth never before thought possible,” analyst Laurent Grandet

   of Credit Suisse assigned an “underperform” rating to the Company’s stock. Grandet noted that

   National Beverage’s business was driven “almost entirely” by the success of its LaCroix sparkling

   water brand, the growth trajectory of which was in fact slowing.

           123.    In addition, that same day, Maxim analyst Anthony Vendetti reiterated a “sell”

   recommendation for National Beverage stock, noting that its “numerous weak brands and opaque

   financial reporting” made its sale “highly unlikely.”

           124.    As a result of the market partially acknowledging the Company’s opaque

   financials, its stock dropped $11.91, or 10.56%, to close at $100.84 on December 8, 2017.



                                                    35
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 36 of 60



          125.    However, the market still did not understand the risk that slowing sales and lack of

   transparency the financials would cause due to Defendants’ continued misleading statements. For

   example, one week later, on December 14, 2017, Sadif Investment Analytics issued a research

   report, positive on the stock, stating, “National Beverage Corp is a high quality company. With

   reasonable business rating, it has strong financials and poor corporate governance. In terms of risk,

   National Beverage Corp, is very safe.”

          126.    On January 26, 2018, the SEC wrote National Beverage regarding the sufficiency

   of its prior disclosures. Specifically, the SEC stated:

                  Management’s Discussion and Analysis…, Page 16

                  We note your press release filed with the Form 8-K on May 5, 2017
                  and the references to velocity per outlet and velocity per capita. You
                  state that you “magnify these measures and this creates growth never
                  before thought possible.” You also state that you are “creating
                  velocity per capita through proven velocity predictors.” To the
                  extent that VPO and VPC are key performance indicators used in
                  managing your business, please include a discussion of these
                  measures along with comparative period amounts or explain why
                  you do not believe this disclosure is necessary. Refer to Section
                  III.B.1 of SEC Release No. 33-8350.

          127.    On February 23, 2018, National Beverage responded to the SEC’s letter of January

   26, 2018 regarding the sufficiency of its previous disclosures. Specifically, the National Beverage

   responded as follows:

                  “VPO – VPC Dynamics National Beverage employs methods that
                  no other company does in this area – VPO (velocity per outlet) and
                  VPC (velocity per capita). We utilize two proprietary techniques to
                  magnify these measures and this creates growth never before
                  thought possible. Unique to National Beverage is creating velocity
                  per capita through proven velocity predictors. Retailers are amazed
                  by these methods and find before and after changes so dynamic that
                  they demand we afford them the use of these methods as frequently
                  as possible.”

                  This statement characterizes the entrepreneurial spirit of National

                                                    36
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 37 of 60



                 Beverage and its Chairman. The metrics that Mr. Caporella
                 referenced are used to establish goals for certain customers, but are
                 not utilized to manage the overall executional side of our business.
                 Furthermore, we do not believe our comments relative to VPO/VPC
                 dynamics require explanation as they are proprietary methods that
                 are part of a consumer engagement program called “BrandED”.
                 Through this educational program that allows us direct contact with
                 our consumers, we learn about frequency of purchase, consumption,
                 household management and other pertinent facts at various locations
                 and time of purchase. This information is as secretive as the
                 formulas of our beverages and should not be disclosed to our
                 competition.

                 VPO and VPC therefore are not key performance indicators that
                 would give readers a view of the Company through the “eyes of
                 management” as that term is used in SEC Release No. 33-8350.

          128.   On March 8, 2018, National Beverage filed its quarterly report on Form 10-Q for

   the period ended January 27, 2018. National Beverage reported the following results comparing

   three month periods year-over-year:

                 Three Months Ended January 27, 2018 (third quarter of fiscal 2018)
                 compared to Three Months Ended January 28, 2017 (third quarter
                 of fiscal 2017)

                 Net sales for the third quarter of fiscal 2018 increased 16.9% to
                 $227.5 million compared to $194.6 million for the third quarter of
                 fiscal 2017. The increase in sales resulted primarily from a 14.9%
                 increase in case volume and, to a lesser extent, a higher average
                 selling price. The volume increase includes 38.0% growth of our
                 Power+ Brands, partially offset by a decline in Carbonated Soft
                 Drinks primarily due to the conclusion of the Company’s retail
                 brands business. Average selling price per case increased 2.0% due
                 to changes in product mix.

                 Gross profit for the third quarter of fiscal 2018 increased 20.1% to
                 $91.2 million compared to $75.9 million for the third quarter of
                 fiscal 2017. The increase in gross profit is due to increased volume
                 and growth in higher-margin Power+ Brands. Cost of sales per case
                 was flat. As a result, gross margin improved to 40.1% compared to
                 39.0% for the third quarter of fiscal 2017.

          129.   In the 10-Q filed on March 8, 2018, National Beverage announced the following



                                                  37
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 38 of 60



   results comparing six month periods year-over-year:

                 Nine Months Ended January 27, 2018 (first nine months of fiscal
                 2018)     compared     to     Nine Months Ended January     28,
                 2017 (first nine months of fiscal 2017)

                 Net sales for the first nine months of fiscal 2018 increased 19.0% to
                 $731.4 million compared to $614.9 million for the first nine months
                 of fiscal 2017. The increase in sales resulted primarily from a 15.8%
                 increase in case volume and, to a lesser extent, a higher average
                 selling price. The volume increase includes 38.9% growth of our
                 Power+ Brands, partially offset by a decline in Carbonated Soft
                 Drinks. Average selling price per case increased 2.0% due to
                 changes in product mix.

                 Gross profit for the first nine months of fiscal 2018 increased 21.5%
                 to $291.8 million compared to $240.1 million for the first nine
                 months of fiscal 2017. The increase in gross profit is due to
                 increased volume and growth in higher-margin Power+ Brands.
                 Cost of sales per case was flat. As a result, gross margin improved
                 to 39.9% compared to 39.1% for the first nine months of fiscal 2017.

          130.   The March 8, 2018 10-Q contained signed certifications pursuant to SOX by

   Defendants Caporella and Bracken, stating that:

                 Based on my knowledge, this report does not contain any untrue
                 statement of a material fact or omit to state a material fact necessary
                 to make the statements made, in light of the circumstances under
                 which such statements were made, not misleading with respect to
                 the period covered by this report; [and]

                 Based on my knowledge, the financial statements, and other
                 financial information included in this report, fairly present in all
                 material respects the financial condition, results of operations and
                 cash flows of the registrant as of, and for, the periods presented in
                 this report …

          131.   In the 10-Q filed on March 8, 2018, Defendants claimed that “National Beverage

   is evolving to meet the healthy hydration demands of consumers. Health and wellness awareness

   has increased significantly, resulting in growing demand for beverages with little or no calories

   and wholesome natural ingredients.” (emphasis added).



                                                   38
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 39 of 60



          132.    In the 10-Q filed on March 8, 2018 Defendants made materially false and

   misleading statements regarding the Company’s business, operational and compliance policies.

   Specifically, Defendants made false and/or misleading statements and/or failed to disclose that: (i)

   National Beverage’s sales claims and the supposed underlying “proprietary techniques” lacked a

   verifiable basis and were not important metrics used to determine sales; (ii) LaCroix was not 100%

   natural as the Company had claimed; (iii) Natural Beverage financial statements failed to comply

   with GAAP; and (iv) as a result, National Beverage’s public statements were materially false and

   misleading at all relevant times.

          133.    Analysts were still positive on the stock; however, not having all of the information

   they needed to properly assess the stock. For example, Pablo Zuanic of Susquehanna was positive

   on the stock, but stated “The bear case calls for Lacroix deceleration and lackluster gross margin

   trends, neither of which panned out this quarter. It would certainly help if the company could be

   more open about product mix (Lacroix vs. rest of portfolio? Weight of CSD private-label

   business?) and could share some thoughts on category outlook and ACV opportunities for

   Lacroix.”

          134.    On March 23, 2018, the SEC wrote National Beverage to follow up on a prior

   request for information relating the sufficiency of FIZZ’s disclosures. Specifically, the SEC stated:

                  Management’s Discussion and Analysis…, Page 16

                  1. We note your response that the VPO and VPC metrics are not
                  used to manage the execution side of your business and are not key
                  performance indicators. However, we note the statement that you
                  “utilize” two proprietary techniques to magnify these measures,
                  which “creates growth never before thought possible.” We also note
                  the statement in your press release furnished May 8, 2017 that an
                  “impressive VPO calculator that was reflected on the cover of our
                  fiscal year 2015 Proxy is flashing solid green numbers as we bring
                  FY2017 to a close.” Please provide an expanded response that
                  explains the VPO and VPC metrics and reconciles the statements

                                                    39
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 40 of 60



                  above with the statement that VPO and VPC are not utilized to
                  manage your business and are not key performance indicators.

          135.    The price of National Beverage stock declined following the disclosure that VPO

   and VCP are, in fact, metrics commonly utilized by retail sales company (simply replace “velocity”

   with “sales”) and were utilized primarily for brand planning and execution for specific customers.

   Upon the market learning that the VPO and VPC metrics were not used to manage the business

   nor were they key performance indicators, despite the Company’s misleading statements in May

   2017, the stock dropped $4.82 from a previous close of $87.65.

          136.    On April 24, 2018, National Beverage responded to the SEC’s letter of March 23,

   2018 requesting additional information. Specifically, the National Beverage responded as follows:

                  VPO (Velocity per Outlet) is calculated by dividing the number of
                  units sold by a given customer during a specified time period by the
                  number of outlets stocking the product. VPC (Velocity per Capita)
                  is calculated by dividing the number of units sold in a given
                  geographic area by the population of the area.

                  VPO metrics are used to establish goals for certain customers,
                  identify poor performing stores, and, when combined with
                  proprietary customer survey data, utilized to give customers better
                  insight into their consumers. Such data is collected only for certain
                  customers and cannot practically be used to establish goals or targets
                  for the Company as a whole, nor can VPO data be applied to every
                  customer. As a result, such metrics are used primarily for brand
                  planning and execution for specific customers.

                  The Company uses VPC data primarily to quantify the average
                  number of beverages by category that people consume each year in
                  the United States. VPC highlights the opportunity for growth by
                  comparing per capita consumption of sparkling water in the United
                  States to that of other developed markets. As such, VPC data is often
                  incorporated in customer sales presentations.

                  Although VPO and VPC are components in marketing and
                  evaluating performance by customer, the data underlying these
                  metrics is proprietary, and we believe the results of this use and the
                  performance of our brands justify the use of the descriptions
                  included in our press releases. This data, as compiled and used by

                                                   40
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 41 of 60



                 our marketing section, would not give readers a view of the
                 Company through the “eyes of management” as that term is used in
                 SEC Release No. 33-8350.

          137.   On May 14, 2018, the SEC wrote National Beverage stating:

                 We have completed our review of your filing. We remind you that
                 the company and its management are responsible for the accuracy
                 and adequacy of their disclosures, notwithstanding any review,
                 comments, action or absence of action by the staff.

          138.   On June 26, 2018, post-market, the Wall Street Journal published an article entitled

   “The SEC Has Had Its Own Questions About LaCroix”. The article reported, in part:

                 LaCroix maker National Beverage Corp. FIZZ 2.04% is known for
                 issuing colorful news releases peppered with exclamation points,
                 outsize boasts and attacks on critics. Two of those releases recently
                 caught the attention of the Securities and Exchange Commission,
                 which in January asked the flavored seltzer company to clarify what
                 its billionaire chairman and chief executive, Nick Caporella, meant
                 when he wrote that the company had “magnified” two proprietary
                 sales metrics to create “growth never before thought possible.

                 In the first of the two releases, dated May 4, 2017, Mr. Caporella
                 wrote: “National Beverage employs methods that no other company
                 does in this area – VPO (velocity per outlet) and VPC (velocity per
                 capita)… Unique to National Beverage is creating velocity per
                 capita through proven velocity predictors. Retailers are amazed by
                 these methods.”

                 The following day, a release described a VPO calculator “flashing
                 solid green numbers as we bring FY2017 to close. The SEC asked
                 the Fort Lauderdale, Fla.-based company to provide “a discussion
                 of these measures along with comparative amounts or explain why
                 you do not believe this disclosure is necessary,” according to
                 securities filings.

                 In correspondence with the agency disclosed in those filings,
                 National Beverage declined to provide the requested figures.

                 “This information is as secretive as the formulas of our beverages
                 and should not be disclosed to our competition,” Gregory Cook, the
                 company’s controller, wrote in a response to the SEC. The metrics
                 are used to set goals for certain customers and not for the company
                 as a whole, he added. The agency said in May that it had completed

                                                  41
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 42 of 60



                  its review of the matter. (Emphasis added.)

          139.    The market had now fully realized that the claims about the metrics were not

   important despite Defendants’ representing to investors that these metrics were material to how

   investors should look at the Company. On this news, National Beverage’s share price fell $9.75,

   or 8.87%, to close at $100.19 on June 27, 2018.

          140.    The risk had also now begun to materialize with respect to the impact the lack of

   transparency would have on the Company. Analysts were concerned about the Company’s

   statements going forward. For example, analyst Anthony Vendetti of Maxim Group issued a report

   recommending sell, stating, “The SEC corresponded with FIZZ about certain vague language used

   in its press releases, and we expect it to further scrutinize the company's governance and disclosure

   practices.”

          141.    Analyst Pablo Zuanic issued a report attributing the stock price decline to “mostly

   to the WSJ article about an SEC inquiry (two back and forth correspondences) regarding the use

   of terms like “velocity per outlet” and “velocity per capita”, in the company’s filings (we only say

   welcome to the big time…).”

          142.    On June 27, 2018, National Beverage filed its annual report on Form 10-K for its

   fiscal year ended April 28, 2018. The 10-K was signed by Defendants Caporella and Bracken, and

   contained Certifications pursuant to The Sarbanes-Oxley Act Of 2002 (“SOX”) also signed by

   Caporella and Bracken, which stated that:

                  Based on my knowledge, this report does not contain any untrue
                  statement of a material fact or omit to state a material fact necessary
                  to make the statements made, in light of the circumstances under
                  which such statements were made, not misleading with respect to
                  the period covered by this report; [and]

                  Based on my knowledge, the financial statements, and other
                  financial information included in this report, fairly present in all

                                                    42
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 43 of 60



                   material respects the financial condition, results of operations and
                   cash flows of the registrant as of, and for, the periods presented in
                   this report …

           143.    In its Form 10-K filed on June 27, 2018, National Beverage described its sales and

   marketing program without mentioning VPO – VPC Dynamics, stating as follows:

                   ….we maintain and enhance consumer brand recognition and
                   loyalty through a combination of regional event participation,
                   special event marketing, endorsements, consumer coupon
                   distribution and product sampling. Additionally, we offer numerous
                   promotional programs to retail customers, including cooperative
                   advertising support, ‘BrandED’ ambassadors, in-store promotional
                   activities and other incentives. These elements allow marketing and
                   other consumer programs to be tailored to meet local and regional
                   demographics.

           144.    In its Form 10-K filed on June 27, 2018, National Beverage touted accelerating net

   sales growth, stating as follows:

                   Net sales for fiscal year ended April 28, 2018 (“Fiscal 2018”)
                   increased 18.0% to $975.7 million compared to $826.9 million for
                   fiscal year ended April 29, 2017 (“Fiscal 2017”). The increase in
                   sales resulted primarily from a 19.8% increase in branded case
                   volume and, to a lesser extent, a higher average selling price.
                   Power+ Brands volume increased 38.9%; branded carbonated soft
                   drinks volume declined by 6.2%. The Company discontinued its
                   lower-margin, private-label carbonated soft drink business in the
                   third quarter of Fiscal 2018, allowing future performance to be more
                   focused on brand equity appreciation.

                   Net sales for Fiscal 2017 increased 17.3% to $826.9 million
                   compared to $704.8 million for the fiscal year ended April 30, 2016
                   (“Fiscal 2016”). The increase in sales resulted primarily from a
                   16.6% increase in case volume and, to a lesser extent, a higher
                   average selling price. Power+ Brands volume increased 42.6%;
                   branded carbonated soft drinks volume was flat.

           145.    In its Form 10-K filed on June 27, 2018, National Beverage touted accelerating

   gross profit, stating as follows:

                   Gross profit for Fiscal 2018 increased 20.0% to $391.1 million
                   compared to $326.1million for Fiscal 2017. The increase in gross

                                                    43
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 44 of 60



                  profit is due to increased volume and growth in higher margin
                  Power+ Brands, offset in part by increased cost of sales per case.
                  Cost of sales per case increased 1.0% primarily due to higher
                  aluminum costs. Gross margin expanded to 40.1%.

                  Gross profit for Fiscal 2017 increased 35.1% to $326.1 million
                  compared to $241.4 million for Fiscal 2016. The increase in gross
                  profit was due to increased volume, growth in higher margin
                  Power+ Brands and a decline in cost of sales per case of 5.7%. The
                  decrease in cost of sales per case was due to favorable product mix
                  changes and lower raw material costs. Gross margin expanded to
                  39.4%

          146.    In its Form 10-K filed on June 27, 2018, National Beverage disclosed net sales for

   the first quarter of 2018 of $259,832,000; net sales for the second quarter of 2018 of $ 244,119,000;

   net sales for the third quarter of 2018 of $ 227,477,000; and net sales for the fourth quarter of 2018

   of $ 244,306,000.

          147.    In its Form 10-K filed on June 27, 2018, National Beverage disclosed net sales for

   the first quarter of 2017 of $217,108,000; net sales for the second quarter of 2017 of $ 203,180,000;

   net sales for the third quarter of 2017 of $194,564,000; and net sales for the fourth quarter of 2017

   of $212,066,000.

          148.    The Form 10-K filed on June 27, 2018 described LaCroix “as 100% naturally

   essenced”.

          149.    On June 27, 2018, National Beverage issued a press release in connection with the

   filing of its annual report, which attributed the following statements to Defendant Caporella:

                  “Momentum continues with net sales having 14 consecutive
                  quarters of revenue growth that additionally witnessed 16 quarters
                  of consecutive operating income growth!

                  These results for the comparative previous three years have
                  consistently outperformed the industry and reaffirms our leadership
                  position as the #1 Sparkling Water in North America ….”

          150.    In addition, the June 27, 2018 press release stated that:

                                                    44
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 45 of 60



      ○ Revenues climb to $976 million:          $646 million to $976 million                + 51%

      ○ EBITDA* expands to $217 million:         $ 87 million to $217 million                +151%

      ○ Operating Profit climbs to 21%:          12% to 21%                                  + 82%

      ○ EPS climbs to $3.21 per share:           $1.06 to $3.21                              +202%

      ○ Year end Cash was $190 million

      ○ Total Cash Dividends paid to date $540 million or $11.66 per share


          151.    The statements in the Form 10-K and press release discussed above were materially

   false and misleading because they misrepresented and/or failed to disclose the following adverse

   facts pertaining to the Company’s business, operational and financial results, which were known

   to Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or

   misleading statements and/or failed to disclose that: (i) National Beverage’s sales claims and the

   supposed underlying “proprietary techniques” lacked a verifiable basis and were not important

   metrics used to determine sales; (ii) LaCroix was not 100% natural as the Company had claimed;

   (iii) Natural Beverage financial statements failed to comply with GAAP, primarily due to failure

   to make sufficient disclosures relating to the concentration of the Company’s revenues in LaCroix;

   and (iv) as a result, National Beverage’s public statements were materially false and misleading at

   all relevant times.

          152.    On July 3, 2018, the Wall Street Journal published an article entitled “Billionaire

   Behind LaCroix Accused of Improper Touching by Two Pilots.” The article reported, in part:

                  Two pilots have filed lawsuits alleging sexual harassment by the
                  billionaire behind LaCroix sparkling water, claiming 82-year-old
                  Nick A. Caporella inappropriately touched them on multiple trips
                  while they were flying with him in the cockpit of his business jet.

                  The allegations by the former employees, both men, were made in
                  lawsuits filed in the past two years in Florida and name both the

                                                   45
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 46 of 60



                 chief executive and National Beverage Corp. as defendants. Mr.
                 Caporella is the chairman, chief executive and controlling
                 shareholder of National Beverage, which has a market value of $5
                 billion, thanks to surging LaCroix sales.

                 Mr. Caporella, a rare CEO who also pilots the corporate jet, and the
                 company have denied the allegations in court documents. The suits
                 claim the unwanted touching occurred on more than 30 trips from
                 2014 to 2016.

                                                 ***

                 One lawsuit was filed by pilot Terence Huenefeld and his wife. Mr.
                 Huenefeld, who spent about five months working for Mr. Caporella,
                 accused the CEO of unwanted touching on 18 flights between March
                 and July 2016, according to court documents.

                 The lawsuit alleged Mr. Caporella engaged in “repeated unjustified,
                 unwarranted and uninvited grabbing, rubbing and groping of Terry’s
                 leg in a sexual manner, reaching up towards Terry’s sexual organs.”

                                                 ***

                 The second pilot, Vincent Citrullo, alleged in his lawsuit a similar
                 pattern of behavior during more than a year flying alongside Mr.
                 Caporella. The lawsuit claims that on 14 flights from March 2014 to
                 July 2015, Mr. Caporella engaged in unwanted touching, including
                 grabbing Mr. Citrullo under his armpit, under his thigh and moving
                 his right hand up Mr. Citrullo’s left leg towards his genitals.

                 Reached by phone Tuesday, Mr. Citrullo said he stands by his
                 allegations “100%. It was definitely inappropriate.”

          153.   On this news, National Beverage’s share price fell $2.90, or 2.64%, over the

   following two trading days, closing at $107.04 on July 6, 2018.

          154.   On September 6, 2018, National Beverage filed its quarterly report on Form 10-Q

   for the period ended July 28, 2018. National Beverage reported the following results comparing

   three month periods year-over-year:

                 Three Months Ended July 28, 2018 (first quarter of fiscal 2019)
                 compared to Three Months Ended July 29, 2017 (first quarter of
                 fiscal 2018)

                                                  46
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 47 of 60




                 Net sales for the first quarter of fiscal 2019 increased 12.6% to
                 $292.6 million compared to $259.8 million for the first quarter of
                 fiscal 2018. The increase in sales resulted primarily from a 10.4%
                 increase in case volume and, to a lesser extent, a higher average
                 selling price. The volume increase includes 29.1% growth of our
                 Power+ Brands, partially offset by a decline in Carbonated Soft
                 Drinks. The Company discontinued its lower-margin, private-label
                 carbonated soft drink business in the third quarter of Fiscal 2018,
                 allowing future performance to be more focused on brand equity
                 appreciation. Average selling price per case increased 3.8% due to
                 changes in product mix.

                 Gross profit for the first quarter of fiscal 2019 increased 10.7% to
                 $115.7 million compared to $104.5 million for the first quarter of
                 fiscal 2018. The increase in gross profit is due to increased volume
                 and growth in higher margin Power+ Brands. The cost of sales per
                 case increased 2.1% primarily due to higher aluminum and freight
                 costs. As a result, the gross margin was 39.5% compared to 40.2%
                 for the first quarter of fiscal 2018.

          155.   In quarterly report filed September 6, 2018 for the period ended July 28, 2018,

   National Beverage announced the following results comparing six month periods year-over-year:

                 Three Months Ended July 28, 2018 (first quarter of fiscal 2019)
                 compared to Three Months Ended July 29, 2017 (first quarter of
                 fiscal 2018).
                 Net sales for the first quarter of fiscal 2019 increased 12.6% to
                 $292.6 million compared to $259.8 million for the first quarter of
                 fiscal 2018. The increase in sales resulted primarily from a 10.4%
                 increase in case volume and, to a lesser extent, a higher average
                 selling price. The volume increase includes 29.1% growth of our
                 Power+ Brands, partially offset by a decline in Carbonated Soft
                 Drinks. The Company discontinued its lower-margin, private-label
                 carbonated soft drink business in the third quarter of Fiscal 2018,
                 allowing future performance to be more focused on brand equity
                 appreciation. Average selling price per case increased 3.8% due to
                 changes in product mix.

                 Gross profit for the first quarter of fiscal 2019 increased 10.7% to
                 $115.7 million compared to $104.5 million for the first quarter of
                 fiscal 2018. The increase in gross profit is due to increased volume
                 and growth in higher margin Power+ Brands. The cost of sales per
                 case increased 2.1% primarily due to higher aluminum and freight
                 costs. As a result, the gross margin was 39.5% compared to 40.2%

                                                 47
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 48 of 60



                  for the first quarter of fiscal 2018.

          156.    The September 6, 2018 10-Q was signed by Defendant Bracken and contained

   signed certifications pursuant to SOX by Defendants Caporella and Bracken, stating that:

                  Based on my knowledge, this report does not contain any untrue
                  statement of a material fact or omit to state a material fact necessary
                  to make the statements made, in light of the circumstances under
                  which such statements were made, not misleading with respect to
                  the period covered by this report; [and]

                  Based on my knowledge, the financial statements, and other
                  financial information included in this report, fairly present in all
                  material respects the financial condition, results of operations and
                  cash flows of the registrant as of, and for, the periods presented in
                  this report …

          157.    On September 6, 2018, National Beverage issued a press release announcing its

   financial and operating results for the period ended July 28, 2018.

          158.    In the September 6, 2018 10-Q and September 6, 2018 press release, Defendants

   made materially false and misleading statements regarding the Company’s business, operational

   and compliance policies. Specifically, Defendants made false and/or misleading statements and/or

   failed to disclose that: (i) National Beverage’s sales claims and the supposed underlying

   “proprietary techniques” lacked a verifiable basis and were not important metrics used to

   determine sales; (ii) Natural Beverage financial statements failed to comply with GAAP, primarily

   due to failure to make sufficient disclosures relating to the concentration of the Company’s

   revenues in LaCroix; and (iii) as a result, National Beverage’s public statements were materially

   false and misleading at all relevant times.

          159.    On October 1, 2018, a consumer class action was filed in the State of Illinois against

   National Beverage, alleging that La Croix was not “all natural” as the Company had previously

   told the investing public.



                                                     48
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 49 of 60



          160.    The Company issued a press release on the same day, October 1, purporting to

   refute the allegations about non-natural ingredients, stating that “[a]ll essences contained in

   LaCroix are certified by our suppliers to be 100% natural[,]” and claiming that “all the flavor

   essences in LaCroix are natural.”

          161.    In the October 1, 2018 press release, Defendants made materially false and

   misleading statements regarding the Company’s business, operational and compliance policies.

   Specifically, Defendants made false and/or misleading statements and/or failed to disclose that

   LaCroix was not 100% natural as the Company had claimed.

          162.    On October 5, 2018, the Company issued a press release purporting to refute the

   allegations about non-natural ingredients, stating, in part, “that LaCroix sparkling waters are

   comprised of natural ingredients. There are no synthetic ingredients in LaCroix” and that “[a]ll

   essences contained in LaCroix are certified by our suppliers to be 100% natural …. ‘There are

   neither sugars nor artificial ingredients contained in, nor added to, our LaCroix products. All of

   our ingredients are certified as natural.’”

          163.    On October 5, 2018, the Company issued a statement refuting the allegations about

   non-natural ingredients.

          164.    Analysts took a “wait and see” approach with respect to these allegations. For

   example, October 8, 2018 Sesquehanna issued a report stating, “We are not factoring a discount

   for the recent lawsuit questioning the company’s claims of natural ingredients (the company has

   refuted the allegations), and the potential impact on consumers’ perceptions. We will monitor sales

   trends and the ensuing discussion in social media, but for now we are comforted by this article in

   Popular Science: https://www.popsci.com/lacroix-lawsuit-natural-synthetic-flavors.”

          165.    On October 12, 2018, the Company issued yet another statement purporting to



                                                   49
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 50 of 60



   refute the allegations about non-natural ingredients, stating in part that “[o]ur LaCroix is made

   with natural ingredients magnified through love and caring. I get a feeling of inner peace; a feeling

   that my LaCroix is made with ‘Innocent’ avowed on it. I love my LaCroix – it is an excellent

   product – doesn’t our Innocent claim mean anything?”; “[n]aturally Essenced is not a marketing

   ploy, but rather a core product element!”; and “[o]ur Cult, our Consumer, our Love and our

   LaCroix are . . . Genuinely Natural!”

          166.    On October 18, 2018, the Company issued another statement purporting to refute

   the allegations about non-natural ingredients. The Company stated,

                  Our innocence was severely tested these last few weeks with critics
                  using cruel and heartless descriptions that tore at our hearts with
                  shameless fabrications resulting in hundreds of millions of dollars
                  of investor losses by their now proven false allegations. Is our moral
                  code of justice, 'Innocent Until Proven Guilty', a once honored and
                  revered dogma, now synthetic? In business today, is there protection
                  for the innocent? It is unfortunate we live in a time when
                  unscrupulous and misleading allegations can be made with complete
                  disregard for the reputation, credibility and integrity of a person,
                  company or brand.

          167.    In the October 18, 2018 press release, Defendants made materially false and

   misleading statements regarding the Company’s business, operational and compliance policies.

   Specifically, Defendants made false and/or misleading statements and/or failed to disclose that

   LaCroix was not 100% natural as the Company had claimed.

          168.    The statements made by the Company on October 5 (¶¶162-163), October 12

   (¶165) and October 18, 2018 (¶¶ 166-167) were materially misleading because they omitted to

   relay to the market the risk of less consumption of LaCroix these allegations would have and, given

   the magnitude of the Company’s concentration of revenues in LaCroix, the impact this would have

   on the Company overall.

          169.    On October 30, 2018, the risk of consumers consuming less La Croix materialized.

                                                    50
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 51 of 60



   A Dow Jones article, entitled “LaCroix Loses Fizz After Lawsuit-Market Talk” disclosed results

   from a survey that 28% of La Croix drinkers consume the product because it is natural. Since the

   lawsuit was filed, sales of LaCroix dropped 3%. As the article stated:

                  14:25 ET - LaCroix seltzer sales dropped 3% in the two weeks ended
                  Oct 21 after a lawsuit against manufacturer National Beverage
                  Corp alleged that the bubbly beverage doesn't contain all natural
                  ingredients as advertised, according to a Susquehanna analysis
                  of IRI data. National Beverage has denied the allegations as
                  "shameless fabrications" and on Sunday took a full-page ad in USA
                  Today declaring LaCroix "Naturally Truthful." Some 28% of
                  LaCroix consumers drink it because it is natural, according to a
                  Susquehanna survey. Shares are down 2.8% at $97.79, after trading
                  as high as $127 a share in early September.
                  (jennifer.maloney@wsj.com; @maloneyfiles)

          170.    Upon this news, the stock plummeted another 4.9%, falling from $100.60 on

   October 29, 2018 to close at $95.89 on October 30, 2018 on high trading volume.

          171.    The impact of the Defendants’ failure to comply with GAAP was also fully realized

   here where a drop in LaCroix sales caused the market to sell off National Beverage’s stock. The

   stock plummeted when the market learned that the concentration of LaCroix in sales and growth

   was negatively impacted, further materializing the risk of omitting this concentration from the

   Company’s financials during the Class Period.

          172.    As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

   in the market value of the Company’s securities, Plaintiff and other Class members have suffered

   significant losses and damages upon the materialization of the risks undisclosed during the Class

   Period, as well as the disclosures of the wrongdoing.

                            PLAINTIFF’S CLASS ACTION ALLEGATIONS

          173.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

   Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

   acquired National Beverage securities during the Class Period (the “Class”); and were damaged
                                                   51
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 52 of 60



   upon the revelation of the alleged corrective disclosures. Excluded from the Class are Defendants

   herein, the officers and directors of the Company, at all relevant times, members of their immediate

   families and their legal representatives, heirs, successors or assigns and any entity in which

   Defendants have or had a controlling interest.

          174.    The members of the Class are so numerous that joinder of all members is

   impracticable. Throughout the Class Period, National Beverage securities were actively traded on

   the NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

   can be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds

   or thousands of members in the proposed Class. Record owners and other members of the Class

   may be identified from records maintained by National Beverage or its transfer agent and may be

   notified of the pendency of this action by mail, using the form of notice similar to that customarily

   used in securities class actions.

          175.    Plaintiff’s claims are typical of the claims of the members of the Class as all

   members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

   federal law that is complained of herein.

          176.    Plaintiff will fairly and adequately protect the interests of the members of the Class

   and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

   no interests antagonistic to or in conflict with those of the Class.

          177.    Common questions of law and fact exist as to all members of the Class and

   predominate over any questions solely affecting individual members of the Class. Among the

   questions of law and fact common to the Class are:

          •       whether the federal securities laws were violated by Defendants’ acts as
                  alleged herein;




                                                     52
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 53 of 60



          •       whether statements made by Defendants to the investing public during the
                  Class Period misrepresented material facts about the business, operations
                  and management of National Beverage;

          •       whether the Individual Defendants caused National Beverage to issue false
                  and misleading financial statements during the Class Period;

          •       whether Defendants acted knowingly or recklessly in issuing false and
                  misleading financial statements;

          •       whether the prices of National Beverage securities during the Class Period
                  were artificially inflated because of the Defendants’ conduct complained of
                  herein; and

          •       whether the members of the Class have sustained damages and, if so, what
                  is the proper measure of damages.

          178.    A class action is superior to all other available methods for the fair and efficient

   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

   damages suffered by individual Class members may be relatively small, the expense and burden

   of individual litigation make it impossible for members of the Class to individually redress the

   wrongs done to them. There will be no difficulty in the management of this action as a class action.

          179.    Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

   on-the-market doctrine in that:

          •       Defendants made public misrepresentations or failed to disclose material
                  facts during the Class Period;

          •       the omissions and misrepresentations were material;

          •       National Beverage securities are traded in an efficient market;

          •       the Company’s shares were liquid and traded with moderate to heavy
                  volume during the Class Period;

          •       the Company traded on the NASDAQ and was covered by multiple
                  analysts;

          •       the misrepresentations and omissions alleged would tend to induce a
                  reasonable investor to misjudge the value of the Company’s securities; and

                                                    53
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 54 of 60



           •       Plaintiff and members of the Class purchased, acquired and/or sold National
                   Beverage securities between the time the Defendants failed to disclose or
                   misrepresented material facts and the time the true facts were disclosed,
                   without knowledge of the omitted or misrepresented facts.

           180.    Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

   presumption of reliance upon the integrity of the market.

           181.    Alternatively, Plaintiff and the members of the Class are entitled to the presumption

   of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

   United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

   their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                                COUNT I

    (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                       Against All Defendants)

           182.    Plaintiff repeats and realleges each and every allegation contained above as if fully

   set forth herein.

           183.    This Count is asserted against Defendants and is based upon Section 10(b) of the

   Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

           184.    During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

   course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

   practices and courses of business which operated as a fraud and deceit upon Plaintiff and the other

   members of the Class; made various untrue statements of material facts and omitted to state

   material facts necessary in order to make the statements made, in light of the circumstances under

   which they were made, not misleading; and employed devices, schemes and artifices to defraud in

   connection with the purchase and sale of securities. Such scheme was intended to, and, throughout

   the Class Period, did: (i) deceive the investing public, including Plaintiff and other Class members,

   as alleged herein; (ii) artificially inflate and maintain the market price of National Beverage
                                                    54
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 55 of 60



   securities; and (iii) cause Plaintiff and other members of the Class to purchase or otherwise acquire

   National Beverage securities and options at artificially inflated prices. In furtherance of this

   unlawful scheme, plan and course of conduct, Defendants, and each of them, took the actions set

   forth herein.

          185.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

   Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

   and annual reports, SEC filings, press releases and other statements and documents described

   above, including statements made to securities analysts and the media that were designed to

   influence the market for National Beverage securities.         Such reports, filings, releases and

   statements were materially false and misleading in that they failed to disclose material adverse

   information and misrepresented the truth about National Beverage’s finances and business

   prospects.

          186.      By virtue of their positions at National Beverage , Defendants had actual

   knowledge of the materially false and misleading statements and material omissions alleged herein

   and intended thereby to deceive Plaintiff and the other members of the Class, or, in the alternative,

   Defendants acted with reckless disregard for the truth in that they failed or refused to ascertain and

   disclose such facts as would reveal the materially false and misleading nature of the statements

   made, although such facts were readily available to Defendants. Said acts and omissions of

   Defendants were committed willfully or with reckless disregard for the truth. In addition, each

   Defendant knew or recklessly disregarded that material facts were being misrepresented or omitted

   as described above.

          187.     Information showing that Defendants acted knowingly or with reckless disregard

   for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers



                                                    55
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 56 of 60



   and/or directors of National Beverage, the Individual Defendants had knowledge of the details of

   National Beverage’s internal affairs.

          188.    The Individual Defendants are liable both directly and indirectly for the wrongs

   complained of herein.      Because of their positions of control and authority, the Individual

   Defendants were able to and did, directly or indirectly, control the content of the statements of

   National Beverage. As officers and/or directors of a publicly-held company, the Individual

   Defendants had a duty to disseminate timely, accurate, and truthful information with respect to

   National Beverage’s businesses, operations, future financial condition and future prospects. As a

   result of the dissemination of the aforementioned false and misleading reports, releases and public

   statements, the market price of National Beverage securities was artificially inflated throughout

   the Class Period. In ignorance of the adverse facts concerning National Beverage’s business and

   financial condition which were concealed by Defendants, Plaintiff and the other members of the

   Class purchased or otherwise acquired National Beverage securities at artificially inflated prices

   and relied upon the price of the securities, the integrity of the market for the securities and/or upon

   statements disseminated by Defendants, and were damaged thereby.

          189.    During the Class Period, National Beverage securities were traded on an active and

   efficient market. Plaintiff and the other members of the Class, relying on the materially false and

   misleading statements described herein, which the Defendants made, issued or caused to be

   disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

   of National Beverage securities at prices artificially inflated by Defendants’ wrongful conduct.

   Had Plaintiff and the other members of the Class known the truth, they would not have purchased

   or otherwise acquired said securities, or would not have purchased or otherwise acquired them at

   the inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and



                                                     56
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 57 of 60



   the Class, the true value of National Beverage securities was substantially lower than the prices

   paid by Plaintiff and the other members of the Class. The market price of National Beverage

   securities declined sharply upon public disclosure of the facts alleged herein to the injury of

   Plaintiff and Class members.

             190.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,

   directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

   promulgated thereunder.

             191.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

   other members of the Class suffered damages in connection with their respective purchases,

   acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

   that the Company had been disseminating misrepresented financial statements to the investing

   public.

                                                COUNT II

       (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

             192.   Plaintiff repeats and realleges each and every allegation contained in the foregoing

   paragraphs as if fully set forth herein.

             193.   During the Class Period, the Individual Defendants participated in the operation

   and management of National Beverage, and conducted and participated, directly and indirectly, in

   the conduct of National Beverage’s business affairs. Because of their senior positions, they knew

   the adverse non-public information about National Beverage’s misstatement of income and

   expenses and false financial statements.

             194.   As officers and/or directors of a publicly owned company, the Individual

   Defendants had a duty to disseminate accurate and truthful information with respect to National



                                                     57
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 58 of 60



   Beverage’s financial condition and results of operations, and to correct promptly any public

   statements issued by National Beverage which had become materially false or misleading.

          195.    Because of their positions of control and authority as senior officers, the Individual

   Defendants were able to, and did, control the contents of the various reports, press releases and

   public filings which National Beverage disseminated in the marketplace during the Class Period

   concerning National Beverage’s results of operations. Throughout the Class Period, the Individual

   Defendants exercised their power and authority to cause National Beverage to engage in the

   wrongful acts complained of herein. The Individual Defendants therefore, were “controlling

   persons” of National Beverage within the meaning of Section 20(a) of the Exchange Act. In this

   capacity, they participated in the unlawful conduct alleged which artificially inflated the market

   price of National Beverage securities.

          196.    Each of the Individual Defendants, therefore, acted as a controlling person of

   National Beverage. By reason of their senior management positions and/or being directors of

   National Beverage, each of the Individual Defendants had the power to direct the actions of, and

   exercised the same to cause, National Beverage to engage in the unlawful acts and conduct

   complained of herein. Each of the Individual Defendants exercised control over the general

   operations of National Beverage and possessed the power to control the specific activities which

   comprise the primary violations about which Plaintiff and the other members of the Class

   complain.

          197.    By reason of the above conduct, the Individual Defendants are liable pursuant to

   Section 20(a) of the Exchange Act for the violations committed by National Beverage.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendants as follows:



                                                   58
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 59 of 60



          A.      Determining that the instant action may be maintained as a class action under Rule

   23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

          B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

   of the acts and transactions alleged herein;

          C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

   judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

          D.      Awarding such other and further relief as this Court may deem just and proper.

                                  DEMAND FOR TRIAL BY JURY

          Plaintiff hereby demands a trial by jury.

   DATED: November 2, 2018                                 Respectfully submitted,

                                                           Hedin Hall llp

                                                           By: /s/ Frank S. Hedin             .
                                                                   Frank S. Hedin

                                                           FRANK S. HEDIN (FBN 109698)
                                                           DAVID W. HALL
                                                           1395 Brickell Ave, Suite 900
                                                           Miami, Florida 33131
                                                           Telephone: (305) 357-2107
                                                           Facsimile: (305) 200-8801
                                                           E-mail: fhedin@hedinhall.com
                                                           E-mail: dhall@hedinhall.com

                                                           POMERANTZ LLP
                                                           Jeremy A. Lieberman
                                                           J. Alexander Hood II
                                                           600 Third Avenue, 20th Floor
                                                           New York, New York 10016
                                                           Telephone: (212) 661-1100
                                                           Facsimile: (212) 661-8665
                                                           Email: jalieberman@pomlaw.com
                                                                  ahood@pomlaw.com

                                                           POMERANTZ LLP
                                                           Patrick V. Dahlstrom

                                                      59
Case 0:18-cv-61631-KMM Document 25 Entered on FLSD Docket 11/02/2018 Page 60 of 60



                                             Leigh Handelman Smollar
                                             Louis Ludwig
                                             10 South La Salle Street, Suite 3505
                                             Chicago, Illinois 60603
                                             Telephone: (312) 377-1181
                                             Facsimile: (312) 377-1184
                                             Email: pdahlstrom@pomlaw.com

                                             HOLZER & HOLZER, LLC
                                             Corey D. Holzer
                                             1200 Ashwood Parkway, Suite 410
                                             Atlanta, GA 30338
                                             Telephone: (770) 392-0090
                                             Facsimile: (770) 392-0029
                                             Email: cholzer@holzerlaw.com

                                             Attorneys for Plaintiff




                                        60
